Exhibit 10.2
LOAN AND SECURITY AGREEMENT
dated as of May 30, 2008
among
LEAF III B SPE, LLC,
The Lenders Party Hereto,
U.S. BANK NATIONAL ASSOCIATION,
as Paying Agent
and
KEY EQUIPMENT FINANCE INC.,
as Facility Agent and Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND CONSTRUCTION
    1  
 
       
SECTION 1.01. Definitions
    1  
SECTION 1.02. Construction
    2  
 
       
ARTICLE II ADVANCES
    2  
 
       
SECTION 2.01. Commitments
    2  
SECTION 2.02. Advances
    2  
SECTION 2.03. Pro Rata Shares; Availability of Funds
    3  
SECTION 2.04. Evidence of Debt; Register; Notes
    3  
SECTION 2.05. Interest
    4  
SECTION 2.06. Default Interest
    5  
SECTION 2.07. Payment of Advances
    5  
SECTION 2.08. Ratable Sharing
    7  
SECTION 2.09. Funding Losses; Breakage Costs
    7  
SECTION 2.10. Increased Costs; Capital Adequacy
    9  
SECTION 2.11. Taxes; Withholding, etc
    10  
SECTION 2.12. Obligation to Mitigate
    12  
SECTION 2.13. [Reserved]
    12  
SECTION 2.14. Incremental Commitments
    12  
SECTION 2.15. Priority of Payments
    13  
SECTION 2.16. Release of Purchased Contracts
    16  
SECTION 2.17. Cash Reserve Account
    17  
SECTION 2.18. Deposits into and Withdrawals from the Cash Reserve Account
    17  
SECTION 2.19. Securities Account
    18  
SECTION 2.20. Hedging Agreements
    19  
 
       
ARTICLE III CONDITIONS PRECEDENT
    20  
 
       
SECTION 3.01. Closing Date
    20  
SECTION 3.02. Purchase Date
    22  
SECTION 3.03. Representation and Warranty
    23  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    23  
 
       
SECTION 4.01. Representations and Warranties
    23  
 
       
ARTICLE V COVENANTS
    27  
 
       
SECTION 5.01. Covenants of Borrower
    27  
 
       
ARTICLE VI EVENTS OF DEFAULT
    30  
 
       
SECTION 6.01. Events of Default
    30  
SECTION 6.02. Remedies
    31  
 
       
ARTICLE VII SECURITY AGREEMENT
    32  

 



--------------------------------------------------------------------------------



 



              Page  
SECTION 7.01. Grant of Security Interest
    32  
SECTION 7.02. Security for Obligations
    32  
SECTION 7.03. Further Assurances
    32  
SECTION 7.04. Power of Attorney
    33  
SECTION 7.05. No Duty on the Part of the Collateral Agent or Secured Parties
    34  
 
       
ARTICLE VIII COLLATERAL AGENT
    34  
 
       
SECTION 8.01. Appointment
    34  
SECTION 8.02. Powers and Duties
    34  
SECTION 8.03. General Immunity
    35  
SECTION 8.04. Collateral Agent Entitled to Act as Lender
    36  
SECTION 8.05. Lenders’ Representations and Warranties
    36  
SECTION 8.06. Right to Indemnity
    37  
SECTION 8.07. Successor Collateral Agent
    37  
SECTION 8.08. Collateral
    38  
 
       
ARTICLE VIIIA FACILITY AGENT
    38  
 
       
SECTION 8A.01. Appointment
    38  
SECTION 8A.02. Powers and Duties
    38  
SECTION 8A.03. General Immunity
    39  
SECTION 8A.04. Facility Agent Entitled to Act as Lender
    40  
SECTION 8A.05. Lenders’ Representations and Warranties
    40  
SECTION 8A.06. Right to Indemnity
    41  
SECTION 8A.07. Successor Facility Agent
    41  
 
       
ARTICLE IX MISCELLANEOUS
    42  
 
       
SECTION 9.01. Costs, Expenses and Taxes
    42  
SECTION 9.02. Assignments; Participations
    42  
SECTION 9.03. Independence of Covenants
    45  
SECTION 9.04. Survival of Representations, Warranties and Agreements
    45  
SECTION 9.05. Marshalling; Payments Set Aside
    45  
SECTION 9.06. Obligations Several; Independent Nature of the Lenders’ Rights
    45  
SECTION 9.07. Headings
    45  
SECTION 9.08. Governing Law, Jurisdiction, Consent to Service of Process, Waiver
of Jury Trial
    46  
SECTION 9.09. No Waiver; Cumulative Remedies
    46  
SECTION 9.10. Amendments, Waivers and Consents
    47  
SECTION 9.11. Severability
    47  
SECTION 9.12. Notices: Electronic Communications
    47  
SECTION 9.13. Counterparts
    49  
SECTION 9.14. Termination
    49  
SECTION 9.15. Servicing
    49  
SECTION 9.16. Indemnification; Certain Waivers
    49  
SECTION 9.17. Usury Savings Clause
    50  
SECTION 9.18. No Proceedings
    51  
SECTION 9.19. No Recourse
    51  
SECTION 9.20. Intent of the Parties
    52  

 



--------------------------------------------------------------------------------



 



Appendix A Commitments

     
Exhibit A
  Note
Exhibit B
  Assignment and Acceptance
Exhibit C
  Dolphin Statement of Credit Policy
Exhibit D
  Dolphin Form Contracts
Exhibit E
  Policy and Procedures

 



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
     This LOAN AND SECURITY AGREEMENT, dated as of May 30, 2008 (this
“Agreement”), among LEAF III B SPE, LLC, a Delaware limited liability company
(“Borrower”), the Lenders party hereto, U.S. BANK NATIONAL ASSOCIATION, a
national banking association organized under the laws of the United States
(together with its successors and assigns, the “Paying Agent”), and KEY
EQUIPMENT FINANCE INC., a Michigan corporation (“KEF”), as facility agent and
collateral agent (together with its permitted successors in such capacities, the
“Facility Agent” and the “Collateral Agent”).
WITNESSETH:
     WHEREAS, capitalized terms used in these recitals shall have the meanings
assigned to them in Article I hereof;
     WHEREAS, pursuant to the Purchase and Contribution Agreement, LEAF III
shall from time to time sell and/or contribute to Borrower, and Borrower shall
from time to time purchase from LEAF III, all of LEAF III’s right, title and
interest in, to and under certain Purchased Contracts;
     WHEREAS, pursuant to the terms and conditions hereof, the Lenders have
severally agreed to make Advances to Borrower in order to fund a portion of the
Purchase Price of each such Purchased Contract;
     WHEREAS, pursuant to the terms and conditions hereof, Borrower has agreed
to secure its obligations to the Lenders hereunder by granting to the Collateral
Agent, for the benefit of the Secured Parties, a first priority lien on, among
other things, all of Borrower’s right, title and interest in, to and under the
Purchased Contracts; and
     WHEREAS, pursuant to the Servicing Agreement, the Servicer shall service
such Purchased Contracts.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND CONSTRUCTION
     SECTION 1.01. Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned to them in the
Definitions and Rules of Construction attached as Appendix A (“Appendix A”) to
that certain Purchase and Contribution Agreement, of even date herewith, by and
between LEAF Equipment Leasing Income Fund III, L.P., a Delaware limited
partnership, and Borrower; provided, as used herein, the term “Agreement” means
this Agreement, including all amendments, modifications and supplements and any
appendices, exhibits or schedules to any of the foregoing.

 



--------------------------------------------------------------------------------



 



     SECTION 1.02. Construction. This Agreement shall be subject to the rules of
construction set forth in Appendix A.
ARTICLE II
ADVANCES
     SECTION 2.01. Commitments.
          (a) During the Commitment Period, subject to the terms and conditions
hereof, each Lender severally agrees to make Advances to Borrower in an
aggregate amount up to but not exceeding such Lender’s Commitment; provided,
after giving effect to the making of any Advances in no event shall the
aggregate principal amount of all outstanding Advances exceed the Credit Limit.
Amounts borrowed pursuant to this Section 2.01 may be repaid or prepaid during
the Commitment Period. Each Lender’s Commitment shall expire on the Commitment
Termination Date. The aggregate amount of the Commitments as of the Closing Date
is $131,425,392.23.
          (b) Unless all Lenders otherwise agree, the only Advance pursuant to
this Agreement shall be on the Closing Date and amounts borrowed pursuant to
this Agreement shall not be reborrowed if repaid or prepaid. If additional
Advances are permitted after the Closing Date by the Lenders, the Lenders shall
notify the Borrower in writing that such option is available.
     SECTION 2.02. Advances
          (a) Subject to the terms and conditions hereof, each Lender shall make
an Advance requested by a Purchase Date Notice to Borrower on the applicable
Purchase Date in an amount equal to such Lender’s Pro Rata Share of the product
of (x) the Advance Rate, times (y) the Contract Value of all Purchased Contracts
to be purchased as of such Purchase Date; provided, the aggregate minimum amount
of all Advances to be made on a Purchase Date shall be $1,000,000.
          (b) Whenever Borrower desires that the Lenders make Advances, Borrower
shall deliver to the Facility Agent at the Notice Office a fully executed and
delivered Purchase Date Notice, not later than 12:00 noon (New York City time)
on the date which is no later than three (3) Business Days prior to the date of
a proposed making of Advances. Except as otherwise provided in Section 2.09(b),
a Purchase Date Notice shall be irrevocable, and Borrower shall be bound to make
a borrowing in accordance therewith.
          (c) Notice of receipt of each Purchase Date Notice, together with the
amount of each Lender’s Pro Rata Share of the aggregate amount of the Advances
requested thereby, shall be provided by the Facility Agent to each applicable
Lender by Approved Electronic Communications with reasonable promptness, but
(provided the Facility Agent shall have received such notice by 12:00 noon (New
York City time)) not later than 3:00 p.m. (New York City time) on the same day
as the Facility Agent’s receipt of such Purchase Date Notice from Borrower;
otherwise, by Facility Agent by 12:00 noon (New York City time) on the Business
Day immediately following receipt of the Purchase Date Notice.

- 2 -



--------------------------------------------------------------------------------



 



          (d) Each Lender shall initiate a wire transfer of the amount of its
Advance to the Facility Agent not later than 3:00 p.m. (New York City time) on
the applicable Purchase Date by wire transfer of same day funds in Dollars, at
the Payment Office. Except as provided herein, upon satisfaction or waiver of
the conditions precedent specified herein, the Facility Agent shall make the
proceeds of such Advances available to Borrower on the applicable Purchase Date
by causing an amount of same day funds in Dollars equal to the proceeds of all
such Advances received by the Facility Agent from the Lenders to be credited to
the account of Borrower at the Payment Office or such other account as may be
designated in writing to the Facility Agent by Borrower.
     SECTION 2.03. Pro Rata Shares; Availability of Funds.
          (a) Pro Rata Shares . All Advances shall be made, and all
participations purchased, by the Lenders simultaneously and proportionately to
their respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make an Advance requested hereunder or purchase a participation
required hereby nor shall any Commitment of any Lender be increased or decreased
as a result of a default by any other Lender in such other Lender’s obligation
to make an Advance requested hereunder or purchase a participation required
hereby.
          (b) Availability of Funds. Unless the Facility Agent shall have been
notified by any Lender prior to the applicable Purchase Date that such Lender
does not intend to make available to the Facility Agent the amount of such
Lender’s Advance requested on such Purchase Date, the Facility Agent may assume
that such Lender has made such amount available to the Facility Agent on such
Purchase Date and the Facility Agent may, in its sole discretion, but shall not
be obligated to, make available to Borrower a corresponding amount on such
Purchase Date. If such corresponding amount is not in fact made available to the
Facility Agent by such Lender, the Facility Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest
thereon, for each day from such Purchase Date until the date such amount is paid
to the Facility Agent, at the customary rate set by the Facility Agent for the
correction of errors among banks for three Business Days and thereafter at the
Base Rate. If such Lender does not pay such corresponding amount forthwith upon
the Facility Agent’s demand therefor, the Facility Agent shall promptly notify
Borrower and Borrower shall immediately pay such corresponding amount to the
Facility Agent together with interest thereon, for each day from such Purchase
Date until the date such amount is paid to the Facility Agent, at the Base Rate
plus the Program Fee Rate. Nothing in this Section 2.03(b) shall be deemed to
relieve any Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that Borrower may have against any Lender as a result of
any default by such Lender hereunder.
     SECTION 2.04. Evidence of Debt; Register; Notes.
          (a) Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the indebtedness of Borrower to such
Lender, including the amounts of the Advances made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that, failure to make any
such recordation, or any error in such recordation, shall not

- 3 -



--------------------------------------------------------------------------------



 



affect any Lender’s Commitments or Borrower’s Obligations in respect of any
applicable Advances; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.
          (b) Register. The Facility Agent shall maintain at the Payment Office
a register for the recordation of the names and addresses of the Lenders and the
Commitments and Advances of each Lender from time to time (the “Register”). The
Register shall be available for inspection by Borrower or any Lender (with
respect to any entry relating to such Lender’s Advances) at any reasonable time
and from time to time upon reasonable prior notice. The Facility Agent shall
record in the Register the Commitments and the Advances, and each repayment or
prepayment in respect of the principal amount of the Advances, and any such
recordation shall be conclusive and binding on Borrower and each Lender, absent
manifest error; provided, failure to make any such recordation, or any error in
such recordation, shall not affect any Lender’s Commitments or Borrower’s
Obligations in respect of any Advance. Borrower hereby designates KEF to serve
as Borrower’s agent solely for purposes of maintaining the Register as provided
in this Section 2.04, and Borrower hereby agrees that, to the extent KEF serves
in such capacity, KEF and its officers, directors, employees, agents and
affiliates shall constitute “Indemnified Parties.”
          (c) Notes. If so requested by any Lender by written notice to Borrower
(with a copy to the Facility Agent), Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 9.02, or otherwise
pursuant to a joinder agreement), promptly after Borrower’s receipt of such
notice a Note or Notes (which shall have accompanied such notice) to evidence
such Lender’s Advances.
     SECTION 2.05. Interest.
          (a) Except as otherwise set forth herein, the unpaid principal amount
of each Advance shall bear interest on each day during each Accrual Period until
the Advances are paid in full at a rate per annum equal to:
     (i) if an Advance or a portion of an Advance is at the time funded or
maintained by a CP Rate Lender, the CP Rate for the applicable CP Rate Lender on
such day; provided, however, that if such Advance or a portion of such Advance
is funded by a CP Rate Lender for such day through a Swingline Loan, then the
portion of the Advances funded by a CP Rate Lender with proceeds from a
Swingline Loan shall earn a rate equal to the Alternate Rate; or
     (ii) if an Advance or a portion of an Advance is at the time funded or
maintained by a Support Institution, the Alternate Rate.
          (b) Interest payable pursuant to Section 2.05(a) shall be computed on
the basis of a 360-day year, in each case for the actual number of days elapsed
in the period during which it accrues. In computing interest on any Advance, the
date of the making of such Advance or the first day of an Accrual Period
applicable to such Advance shall be included, and the date of payment of such
Advance or the expiration date of an Accrual Period applicable to such

- 4 -



--------------------------------------------------------------------------------



 



Advance shall be excluded; provided, if an Advance is repaid on the same day on
which it is made, one day’s interest shall be paid on that Advance.
          (c) Except as otherwise set forth herein, interest on each Advance
shall be payable in arrears (i) on each Payment Date applicable to that Advance;
(ii) any prepayment of that Advance, whether voluntary or mandatory, to the
extent accrued on the amount being prepaid; and (iii) at maturity, including
final maturity.
          (d) Except to the extent otherwise set forth herein or in the
Transaction Document providing for such calculation, interest and periodic fees
shall be calculated on the basis of a 360 day year and the actual number of days
elapsed. The CP Rate Lender shall submit to the Facility Agent and the Borrower
(i) five Business Days prior to each Payment Date notice of an estimate of the
applicable CP Rate for the applicable Accrual Period ending on such Payment
Date, and (ii) simultaneously with any demand by the CP Rate Lender therefor,
notice of the amount of any Breakage Costs then payable to the CP Rate Lender.
If requested by the Facility Agent or the Borrower, each such notice shall
include reasonable detail supporting the calculations made by the CP Rate Lender
with respect to the foregoing amounts. The Facility Agent shall notify each of
the Servicer and the Borrower of the determination of the Cost of Funds Rate(s)
to be used in calculating interest for each Accrual Period on the Determination
Date; provided, that, in the case of the CP Rate, that the CP Rate Lender has
timely provided such information to the Facility Agent. All notices to the
Borrower pursuant to this paragraph may be provided to the Servicer, as agent of
the Borrower, unless (i) the Facility Agent has received written notice from an
Authorized Officer of the Borrower that the Servicer is no longer serving as the
Borrower’s agent for such purpose, or (ii) if LEAF Financial is not the
Servicer. The Facility Agent shall promptly deliver any such notice that it
receives to the CP Rate Lender. The failure of the CP Rate Lender or the
Servicer to provide any notice described in this Section 2.05(d) shall not
relieve Borrower of any of its payment obligations hereunder.
     SECTION 2.06. Default Interest. Notwithstanding anything herein to the
contrary, upon the occurrence of an Event of Default each Advance shall bear
interest on the principal amount thereof from time to time outstanding, from the
date of such occurrence until such principal amount is paid in full, at a rate
per annum equal to the Default Funding Rate. All interest referred to in this
Section 2.06 shall be calculated on a year of 360 days for the actual number of
days elapsed.
     SECTION 2.07. Payment of Advances.
          (a) Borrower hereby unconditionally promises to pay to the Facility
Agent for the benefit of the Lenders, or to the applicable Lender directly, as
directed by the Facility Agent, each Lender’s Pro Rata Share of the then unpaid
principal amount of each Advance in such amount as set forth in the Priority of
Payments on each Payment Date, commencing on the first Payment Date following
the Payment Date on which such Advance is made and when due; provided, the
aggregate principal amount of the Advances shall, in any event, be paid in full
no later than the Scheduled Maturity Date; and provided further, that if, at the
close of business on any Business Day, the aggregate principal amount of all
outstanding Advances exceeds the Borrowing Base, then the Borrower, not later
than two Business Days thereafter, shall remit to the Collateral Agent for the
benefit of the Lenders, a principal prepayment (to be applied by the

- 5 -



--------------------------------------------------------------------------------



 



Lenders to repay their respective Advances, pro rata and pari passu), in an
amount not less than such excess. Borrower may, without penalty or premium,
prepay the principal of any Advance on any Payment Date, in whole or in part and
together with accrued and unpaid interest thereon, on three (3) Business Days’
prior written notice; provided, that such payment shall be accompanied (unless
waived in writing by such Lender) by Breakage Costs and any other breakage costs
or funding losses authorized under Section 2.09.
          (b) All payments of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to the
Facility Agent or the applicable Lender, as specified by the Facility Agent, not
later than 11:00 a.m. (New York City time) on the date due at the Payment Office
for the account of the Lenders; for purposes of computing interest and fees,
funds received by the Facility Agent or the applicable Lender after that time on
such due date shall be deemed to have been paid by Borrower on the next
succeeding Business Day.
          (c) All payments in respect of the principal amount of any Advance
shall include payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Advance on a date when interest is due and payable with respect to such
Advance) shall be applied to the payment of interest then due and payable before
application to principal.
          (d) The Facility Agent shall promptly distribute to each Lender at
such account and/or address as such Lender shall indicate in writing, such
Lender’s applicable Pro Rata Share of all payments and prepayments of principal
and interest due hereunder, together with all other amounts due thereto,
including, without limitation, all fees payable with respect thereto, to the
extent received by the Facility Agent.
          (e) Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder (but shall not be included in
computing the length of the immediately succeeding accrual period).
          (f) Borrower hereby authorizes the Facility Agent to charge Borrower’s
accounts with the Facility Agent in order to cause timely payment to be made to
the Facility Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose).
          (g) The Facility Agent shall deem any payment by or on behalf of
Borrower hereunder that is not received by the Facility Agent or the applicable
Lender in same day funds prior to 11:00 a.m. (New York City time) on the due
date therefor to be a non-conforming payment and the CP Rate Lender shall deem
any payment to which it is entitled hereunder, whether by or on behalf of the
Borrower or the Facility Agent, that is not received by the CP Rate Lender in
same day funds prior to 11:00 a.m. (New York City time) on the due date thereof
to be a non-conforming payment. Any such payment shall not be deemed to have
been received by the Facility Agent or applicable Lender until the later of
(i) the time such funds become available funds, and (ii) the applicable next
succeeding Business Day. The Facility Agent (or, if applicable, the CP Rate
Lender) shall give prompt telephonic notice to Borrower and each

- 6 -



--------------------------------------------------------------------------------



 



applicable Lender (confirmed in writing) if any payment is non-conforming.
Interest shall accrue on any amount as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the rate determined pursuant to Section 2.06 from the date such amount was due
and payable until the date such amount is paid in full.
          (h) If an Event of Default shall have occurred and the Obligations
shall have been accelerated, all payments or proceeds received by the Facility
Agent hereunder in respect of any of the Obligations shall be applied in
accordance with the Priority of Payments.
     SECTION 2.08. Ratable Sharing. The Lenders hereby agree among themselves
that, except as otherwise provided herein, if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Advances made and
applied in accordance with the terms hereof), through the exercise of any right
of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Transaction Documents or otherwise, or as
adequate protection of a deposit treated as cash collateral under the Bankruptcy
Code, receive payment or reduction of a proportion of the aggregate amount of
principal, interest, fees and other amounts then due and owing to such Lender
hereunder or under the other Transaction Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender,
then the Lender receiving such proportionately greater payment shall (a) notify
the Facility Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all of the Lenders in proportion to the Aggregate
Amounts Due to them; provided, if all or part of such proportionately greater
payment received by such purchasing Lender is thereafter recovered from such
Lender upon the bankruptcy or reorganization of Borrower or otherwise, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.
     SECTION 2.09. Funding Losses; Breakage Costs.
          (a) The Borrower hereby agrees that upon demand by any Affected Party
(which demand shall be accompanied by a statement setting forth the basis for
the calculations of the amount being claimed, but may be presented by the
Facility Agent on behalf of such Affected Party) the Borrower will indemnify
such Affected Party against any out of pocket net loss or expense which such
Affected Party shall sustain or incur (including any out of pocket net loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Affected Party to fund or maintain any Advance made
by any Lender to the Borrower or any Swingline Loan made by any Swingline Lender
to the CP Rate Lender), as determined by such Affected Party, as a result of
(i) any payment or prepayment (including any

- 7 -



--------------------------------------------------------------------------------



 



mandatory prepayment) of any Advance or Swingline Loan on a date other than a
Payment Date for such Advance or Swingline Loan, or on Payment Date but without
three (3) Business Days’ notice (it being understood that each Lender’s receipt
of a Servicer Report delivered on the Determination Date immediately preceding
such Payment Date will satisfy such notice requirement to the extent such
Servicer Report reflects the payments to be made on such Payment Date), (ii) any
redemption, prepayment or other principal reduction of any Advance on a Payment
Date (other than a December Payment Date) in an amount, of which the CP Rate
Lender shall have received three (3) Business Days’ notice of the payment
thereof, exceeding the sum of (x) fifteen percent (15%) of the aggregate
principal amount of all outstanding Advances as of the end of the immediately
preceding Monthly Period and (y) Five Million Dollars ($5,000,000), (iii) any
redemption, prepayment or other principal reduction of any Advance on a December
Payment Date which exceeds the imputed principal component of the payments due
from Obligors under the Contracts during the Monthly Period ending immediately
prior to the December Payment Date, as estimated in the Servicer Report
delivered on the Determination Date occurring in November of the same year (a
“November Servicer Report”), if the CP Rate Lender has received the applicable
November Servicer Report setting forth the amount of any such principal payment
thirty (30) calendar days prior to such December Payment Date, (iv) a principal
payment to the CP Rate Lender on a December Payment Date which is less than the
amount estimated in the applicable November Servicer Report for such December
Payment Date, (v) any failure of the Borrower to borrow any Advance on a date
specified therefor in a related Purchase Date Notice, unless Borrower timely
delivers a Purchase Date Notice and satisfies each of the conditions to the
funding of such Advance and such failure arises solely as a result of CP Rate
Lender’s election not to fund, or any failure of the Borrower to make a
prepayment after having notified the Facility Agent of the Borrower’s intention
to make such a prepayment, or (vi) any change of the Cost of Funds Rate
applicable to an Advance or Swingline Loan accruing interest at the Alternate
Rate as provided in the definition of the term “Cost of Funds Rate”. Such
written statement shall, in the absence of manifest error, be conclusive and
binding for all purposes. Any amounts described in clauses (i), (ii) or (iii) of
the first sentence of this subsection (a) shall be an “Excess Principal
Payment”. For the avoidance of doubt, any prepayment will be out of Collections
deposited in the Collection Account and shall be paid and distributed on the
Payment Date such prepayment is received in the manner set forth in
Section 2.15.
          (b) Without limiting the generality of Section 2.09(a), but without
duplication of amounts payable thereunder, if the CP Rate Lender receives an
Excess Principal Payment, and a Reduction Excess Amount exists with respect to
such Excess Principal Payment, the Borrower shall, on the day on which such
Excess Principal Payment is made, and in addition to the amount of any Excess
Principal Payment, pay to the CP Rate Lender any Breakage Costs and any other
breakage costs or funding losses authorized under Section 2.09(a).
          (c) A statement as to any amounts referred to in this Section 2.09
payable to an Affected Party, submitted to the Borrower (with a copy to the
Facility Agent) by such Affected Party (or submitted by the Facility Agent to
the Borrower on behalf of an Affected Party), setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest error, be
conclusive and binding for all purposes. Failure on the part of any Affected
Party to demand compensation for any amount to this Section 2.09 with respect to
any period shall not

- 8 -



--------------------------------------------------------------------------------



 



constitute a waiver of such Affected Party’s right to demand compensation with
respect to such period.
     SECTION 2.10. Increased Costs; Capital Adequacy.
          (a) Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.11 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender (which term shall include
any Support Institution of such Lender for all purposes of this Section 2.10(a))
shall determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a Governmental Authority, in each case that becomes
effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other Governmental Authority (whether or not having the force of
law): (i) subjects such Lender (or its applicable lending office) to any
additional Tax (other than any Tax on the overall net income of such Lender)
with respect to this Agreement or any of the other Transaction Documents or any
of its obligations hereunder or thereunder or any payments to such Lender (or
its applicable lending office) of principal, interest, fees or any other amount
payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender (other than any such reserve or other
requirements with respect to Advances bearing interest at the LIBO Rate that are
reflected in the definition of LIBO Rate); or (iii) imposes any other condition
(other than with respect to a Tax matter) on or affecting such Lender (or its
applicable lending office) or its obligations hereunder or the London interbank
market; and the result of any of the foregoing is to increase the cost to such
Lender of agreeing to make, making or maintaining Advances hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, Borrower shall
promptly pay to such Lender, upon receipt of the statement referred to in the
next sentence, such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as may be necessary to compensate
such Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to Borrower (with a copy to the
Facility Agent) a written statement, setting forth in reasonable detail the
basis for calculating the additional amounts owed to such Lender under this
Section 2.10(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error. Each Lender seeking compensation under
this Section 2.10(a) shall make reasonable efforts to notify Borrower of its
cost or expense within sixty (60) days of the incurrence of such cost or expense
for which such Lender demands compensation, but a Lender’s failure to make such
demand within said sixty (60) day period shall not constitute a waiver of its
right to such indemnification for such cost or expense.
          (b) Capital Adequacy Adjustment. In the event that any Lender (which
term shall include any Support Institution of such Lender for all purposes of
this Section 2.10(b))

- 9 -



--------------------------------------------------------------------------------



 



shall have determined that the adoption, effectiveness, phase-in or
applicability after the Closing Date of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its applicable lending office) with any
guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Advances or Commitment, or
participations therein or other obligations hereunder with respect to the
Advances to a level below that which such Lender or such controlling corporation
could have achieved but for such adoption, effectiveness, phase-in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Borrower from
such Lender of the statement referred to in the next sentence, Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such controlling corporation on an after-tax basis for such reduction.
Such Lender shall deliver to Borrower (with a copy to the Facility Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to Lender under this Section 2.10(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error. Each Lender seeking compensation under this Section 2.10(b)
shall make reasonable efforts to notify Borrower of its cost or expense within
sixty (60) days of the incurrence of such cost or expense for which such Lender
demands compensation, but a Lender’s failure to make such demand within said
sixty (60) day period shall not constitute a waiver of its right to such
indemnification for such cost or expense.
     SECTION 2.11. Taxes; Withholding, etc.
          (a) Payments to Be Free and Clear. All sums payable by Borrower
hereunder and under the other Transaction Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States or any political subdivision in or of the United States or any
other jurisdiction from or to which a payment is made by or on behalf of
Borrower.
          (b) Withholding of Taxes. If Borrower or any other Person is required
by law to make any deduction or withholding on account of any such Tax from any
sum paid or payable by Borrower to the Facility Agent or any Lender under any of
the Transaction Documents: (i) Borrower shall notify the Facility Agent of any
such requirement or any change in any such requirement as soon as Borrower
becomes aware of it; (ii) Borrower shall pay any such Tax before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on Borrower) for its own account or (if that liability is imposed on
the Facility Agent or such Lender, as the case may be) on behalf of and in the
name of the Facility Agent or such Lender; (iii) (unless Borrower shall have
paid such Tax pursuant to the prior clause (ii)) the sum payable by Borrower in
respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment, the Facility Agent or such Lender, as
the case may be,

- 10 -



--------------------------------------------------------------------------------



 



receives on the due date with respect thereto a net sum equal to what it would
have received had no such deduction, withholding or payment been required or
made; and (iv) within thirty (30) days after paying any sum from which it is
required by law to make any deduction or withholding, and within thirty
(30) days after the due date of payment of any Tax which it is required by
clause (ii) above to pay, Borrower shall deliver to the Facility Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority;
provided, no such additional amount shall be required to be paid to any Lender
under clause (iii) above except to the extent that any change after the date
hereof (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or after the effective date of the Assignment Agreement pursuant
to which such Lender became a Lender (in the case of each other Lender) in any
such requirement for a deduction, withholding or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the date hereof or at the date of such Assignment
Agreement, as the case may be, in respect of payments to such Lender.
          (c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that
is not a United States Person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. federal income tax purposes (a “Non-US Lender”) shall deliver
to the Facility Agent for transmission to Borrower, on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), and at such other
times as may be necessary in the determination of Borrower or the Facility Agent
(each in the reasonable exercise of its discretion), (i) two original copies of
Internal Revenue Service Form W-8BEN or W-8ECI (or any successor forms),
properly completed and duly executed by such Lender, and such other
documentation required under the Code and reasonably requested by Borrower to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Transaction
Documents, or (ii) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Code and cannot deliver either Internal Revenue Service
Form W-8BEN or W-8ECI pursuant to clause (i) above, a Certificate re Non-Bank
Status together with two original copies of Internal Revenue Service Form W-8
(or any successor form), properly completed and duly executed by such Lender,
and such other documentation required under the Code and reasonably requested by
Borrower to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of interest payable under any of the Transaction Documents. Each
Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes
(a “U.S. Lender”) shall deliver to Facility Agent and Borrower on or prior to
the Closing Date (or, if later, on or prior to the date on which such Lender
becomes a party to this Agreement) two original copies of Internal Revenue
Service Form W-9 (or any successor form), properly completed and duly executed
by such Lender, certifying that such U.S. Lender is entitled to an exemption
from United States backup withholding tax, or otherwise prove that it is
entitled to such an exemption. Each Lender required to deliver any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to this Section 2.11(c) hereby agrees, from time to
time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly

- 11 -



--------------------------------------------------------------------------------



 



deliver to the Facility Agent for transmission to Borrower two new original
copies of Internal Revenue Service Form W-8BEN or W-8ECI, or a Certificate re
Non-Bank Status and two original copies of Internal Revenue Service Form W-8BEN
(or any successor form), as the case may be, properly completed and duly
executed by such Lender, and such other documentation required under the Code
and reasonably requested by Borrower to confirm or establish that such Lender is
not subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Transaction Documents, or notify
the Facility Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence. Borrower shall not be required to pay any
additional amount to any Non-US Lender under Section 2.11(b)(iii) if such Lender
shall have failed (1) to deliver the forms, certificates or other evidence
referred to in the second sentence of this Section 2.11(c), or (2) to notify the
Facility Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence, as the case may be; provided, if such Lender
shall have satisfied the requirements of the first sentence of this
Section 2.11(c) on the Closing Date or on the date of the Assignment Agreement
pursuant to which it became a Lender, as applicable, nothing in this last
sentence of Section 2.11(c) shall relieve Borrower of its obligation to pay any
additional amounts pursuant to this Section 2.11 in the event that, as a result
of any change in any applicable law, treaty or governmental rule, regulation or
order, or any change in the interpretation, administration or application
thereof, such Lender is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing the fact that
such Lender is not subject to withholding as described herein.
     SECTION 2.12. Obligation to Mitigate. Each Lender agrees that, as promptly
as practicable after the officer of such Lender responsible for administering
its Advances becomes aware of the occurrence of an event or the existence of a
condition that would entitle such Lender to receive payments under Section  2.10
or 2.11, it will, to the extent not inconsistent with the internal policies of
such Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Advances through another office
of such Lender, or (b) take such other measures as such Lender may deem
reasonable, if as a result thereof the circumstances which would cause the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.10 or 2.11 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of such Commitments or Advances through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Commitments or Advances or the interests of such Lender;
provided, such Lender will not be obligated to utilize such other office
pursuant to this Section 2.12 unless Borrower agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above. A certificate as to the amount of any such expenses payable by
Borrower pursuant to this Section 2.12 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to Borrower (with a
copy to the Facility Agent) shall be conclusive absent manifest error.
     SECTION 2.13. [Reserved].
     SECTION 2.14. Incremental Commitments.

- 12 -



--------------------------------------------------------------------------------



 



          (a) Prior to the Commitment Termination Date, Borrower may, by written
notice to the Facility Agent, request an increase to the existing Commitments
(any such increase, any “Incremental Commitment”).
          (b) No increase to the existing Commitments shall occur, and no Person
may provide an Incremental Commitment, in each case, without the prior written
consent of the Facility Agent and each Lender, which consent shall be in the
sole discretion of the Facility Agent and the Lenders (each approved Person, if
any, an “Incremental Lender”).
          (c) No Lender or any other Person shall have any obligation to provide
any or all of the Incremental Commitments until such time such Person becomes an
Incremental Lender, and any Lender may elect or decline, in its sole discretion,
to provide an Incremental Commitment.
          (d) Each Incremental Commitment shall become effective as of the date
agreed to among Borrower, the Facility Agent and the applicable Incremental
Lenders (the “Incremental Increase Date”), so long as (i) no Event of Default
shall exist on such Incremental Increase Date before or after giving effect to
such Incremental Commitments; (ii) the Incremental Commitments shall be effected
pursuant to one or more joinder agreements, in form and substance satisfactory
to the Facility Agent and the Lenders, and each of which shall be recorded in
the Register and shall be subject to the requirements set forth in
Section 2.11(c); and (iii) Borrower shall deliver or cause to be delivered any
legal opinions or other documents reasonably requested by the Facility Agent in
connection with any such transaction.
          (e) On any Incremental Increase Date, subject to the satisfaction of
the foregoing terms and conditions, (i) each Lender having an existing
Commitment shall assign to each of the Incremental Lenders having a Commitment,
and each such Incremental Lender shall purchase from each such Lender, at the
principal amount thereof (together with accrued interest), such interests in the
Advances outstanding on the Incremental Increase Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Advances will be held by such Lenders having existing Commitments and
Incremental Lenders ratably in accordance with their Commitments after giving
effect to the addition of such Incremental Commitments to the Commitments;
(ii) each Incremental Commitment shall be deemed for all purposes a Commitment
and each Advance made thereunder (an “Incremental Advance”) shall be deemed, for
all purposes, an Advance and (iii) each Incremental Lender shall become a Lender
with respect to the Incremental Commitment and all matters relating thereto.
          (f) The Facility Agent shall notify the Lenders, promptly upon
determination of any Incremental Increase Date, of (i) the Incremental
Commitments and the Incremental Lenders, and (ii) in the case of each notice to
any Lender having Exposure, the respective interests in such Lender’s Advances,
in each case subject to the assignments contemplated by this Section 2.14.
          (g) The terms and provisions of the Incremental Advances shall be
identical to the Advances.
     SECTION 2.15. Priority of Payments

- 13 -



--------------------------------------------------------------------------------



 



          (a) On each Payment Date, the funds that have been deposited in the
Collection Account during the immediately preceding Monthly Period shall be
distributed by the Paying Agent pursuant to the monthly Servicer Report and
Section 7 of the Paying Agent Agreement in the following order of priority (the
“Priority of Payments”):
     (i) to the Partnership for payment of any taxes, governmental fees or other
amounts (such as late fees and documentation fees) that were not included in
calculating the Contract Value of any Purchased Contract and which are due and
payable under the Purchased Contract but that have not been paid by the related
Obligor;
     (ii) to the Partnership, any unreimbursed Partnership Advances;
     (iii) to the Partnership, for forwarding to the Servicer, an amount equal
to the Servicing Fee and any out-of-pocket Servicer expenses then due and
payable and, if LEAF Financial is no longer the Servicer, then to the applicable
Successor Servicer;
     (iv) on a pari passu basis, (w) to the Back-up Servicer, an amount equal to
any Transfer Expenses and One-Time Successor Servicer Fee then due and payable,
(x) to the Back-up Servicer, an amount equal to the Back-up Servicing Fee and
any reasonable attorneys’ fees then due and payable, and any out-of-pocket
expenses due to the Back-up Servicer in accordance with the Transaction
Documents, unless the Back-up Servicer is the Servicer; (y) to the Custodian, an
amount equal to the Custodian Fee and any reasonable attorneys’ fees then due
and payable, and any out-of-pocket expenses due to the Custodian in accordance
with the Transaction Documents and (z) to the Paying Agent, an amount equal to
the Paying Agent Fee and any reasonable attorneys’ fees then due and payable,
and any out-of-pocket expenses due to the Paying Agent in accordance with the
Transaction Documents; provided that the aggregate amount distributed under
clauses (x), (y) and (z) for out-of-pocket expenses on each Payment Date shall
not exceed (a) $10,000 for each of the twelve (12) Payment Dates immediately
following the Closing Date, (b) $8,000 for each of the twelve (12) Payment Dates
beginning immediately after the period referenced in clause (a), and (c) $6,000
for each Payment Date after the period referenced in clause (b);
     (v) to the counterpart(y)(ies) of any Hedging Agreement, the aggregate
amount due under any such Hedging Agreement as of such date (including any
breakage fees), excluding any termination payment resulting from the default of
such counterpart(y)(ies);
     (vi) on a pari passu basis as follows:
(1) to the Support Institution, an amount equal to the Liquidity Fee then due
and payable to the Support Institution; and
(2) to the Facility Agent, an amount equal to the Facility Agent Fee then due
and payable to the Facility Agent; and

- 14 -



--------------------------------------------------------------------------------



 



(3) to the Facility Agent, an amount equal to the Program Fee then due and
payable to the Facility Agent; and
(4) for application pursuant to Section 2.07 hereof, an amount equal to the
aggregate amount of all interest then due and payable on the Advances for the
immediately preceding Accrual Period and, to the extent not previously paid, for
all prior Accrual Periods (including interest on such unpaid amounts at the
applicable interest rate for the Advances during the Accrual Period(s) such
amounts were overdue (assuming the oldest are paid first));
     (vii) on a pari passu basis, to the Custodian, the Back-up Servicer, and
the Paying Agent, all out-of-pocket expenses not paid pursuant to the foregoing
clause (iv);
     (viii) to the Facility Agent, for application pursuant to Section 2.07
hereof, a principal payment on the Advances in an amount equal to the excess of
(i) the aggregate principal amount of all outstanding Advances as of the end of
the related Accrual Period over (ii) the Borrowing Base as of the end of the
related Accrual Period;
     (ix) to the Partnership, so long as no Event of Default has occurred and is
continuing, the amount then required to be paid by the Partnership (pursuant to
its partnership agreement) to the Equity Investors;
     (x) to the Cash Reserve Account, the amount necessary for the value of all
Reserve Account Property on deposit therein to be equal to the Required Cash
Reserve;
     (xi) to the Servicer, the Paying Agent, the Custodian, the Back-up Servicer
and the Lenders, all other amounts due and payable thereto by Borrower under the
Transaction Documents, including, without limitation, all Lender Expenses;
     (xii) to the entities then entitled thereto, all documented Transaction
Expenses, to the extent not previously paid by the Servicer or the Partnership;
     (xiii) to the counterpart(y)(ies) of any Hedging Agreement, the aggregate
amount of any termination payment resulting from the default of such
counterpart(y)(ies) under any such Hedging Agreement as of such date (including
any breakage fees);
     (xiv) if the aggregate principal amount of all outstanding Advances is then
less than 10% of the Advances on the first Purchase Date, then any balance to
the Facility Agent for application pursuant to Section 2.07 hereof, until the
aggregate principal amount of all outstanding Advances is zero; and

- 15 -



--------------------------------------------------------------------------------



 



     (xv) any balance to the Borrower or its designee; provided, however, that
any amounts representing payaheads (rather than prepayments) on scheduled
payments owed on Purchased Contracts shall remain on deposit in the Collection
Account for application on the next Payment Date.
          (b) Notwithstanding anything herein to the contrary:
     (i) if an Event of Default shall have occurred, all amounts in the
Collection Account and the Cash Reserve Account remaining after the
distributions set forth in clauses (a)(i) – (vi) above shall be distributed to
the Facility Agent, for application pursuant to Section 2.07 hereof, as
additional principal to be applied to the Advances (and Breakage Costs thereon)
until fully repaid; provided, that such application shall be made on the date
that the Facility Agent determines in the exercise of its reasonable judgment
shall minimize Breakage Costs; and
     (ii) all amounts deposited into the Collection Account in accordance with
either Section 2.03(b) of the Purchase and Contribution Agreement or 2.05(b)(i)
of the Purchase and Contribution Agreement, as applicable, shall be immediately
distributed to the Facility Agent, for application pursuant to Section 2.07
hereof, and applied to reduce the aggregate principal amount of all outstanding
Advances then outstanding (and Breakage Costs thereon) without any further
application with respect to the Priority of Payments; provided, that such
application shall be made on the date that the Facility Agent determines in the
exercise of its reasonable judgment shall minimize Breakage Costs.
     SECTION 2.16. Release of Purchased Contracts.
          (a) Subject to Section 2.07 hereof with respect to prepayment of
Advances, upon any optional or mandatory prepayment, in whole or in part, of the
outstanding Advances, the Borrower shall be permitted, subject to compliance
with this Section 2.16, to obtain the release of any one or more Purchased
Contracts from the security interest of the Collateral Agent therein after
depositing into the Collection Account an amount not less than the Release Price
therefor on the date of such repayment (which date shall, unless the Required
Lenders otherwise consent, be a Payment Date); provided, that the foregoing
release shall only be available if, after giving effect thereto and the
application of the proceeds thereof in accordance with the terms hereof, there
shall not be an Event of Default.
          (b) The Borrower shall notify the Collateral Agent of any Release
Price to be paid pursuant to this Section 2.16 on the Business Day immediately
preceding the date on which such Release Price shall be paid, specifying the
Purchased Contracts to be released and the Release Price.
          (c) Promptly after the date on which (i) the aggregate outstanding
principal amount of all Advances has been repaid in full and all interest and
fees and all other Obligations have been paid in full and (ii) the Lenders shall
have no further obligation to make any additional Advances, the Collateral Agent
shall release (and the Custodian is hereby authorized to deliver to the Borrower
all documents in the related Contract File and the Paying Agent is hereby

- 16 -



--------------------------------------------------------------------------------



 



authorized to deliver to the Borrower all remaining funds in the Collection
Account and Cash Reserve Account) its security interest in all Purchased
Contracts and all other Collateral, for no additional consideration but at the
sole expense of the Borrower, free and clear of any Adverse Claim resulting
solely from an act by the Collateral Agent but without any other representation
or warranty, express or implied, by or recourse against the Collateral Agent.
     SECTION 2.17. Cash Reserve Account
          (a) The Borrower, for the benefit of the Collateral Agent and the
Lenders, hereby establishes and agrees to maintain in the name of the Borrower
an account until the date upon which Borrower’s Obligations are extinguished
entitled “Key Equipment Finance Inc., as Collateral Agent, Cash Reserve Account
of LEAF III B SPE, LLC” (the “Cash Reserve Account”), bearing a designation
clearly indicating that the funds deposited therein are subject to the Lien of
the Collateral Agent for the benefit of the Lenders. The Cash Reserve Account
shall initially be established with and maintained at the Paying Agent.
          (b) The funds on deposit in the Cash Reserve Account may be invested
in Eligible Investments at the direction of the Borrower, or, during the
continuation of an Event of Default, solely at the direction of the Collateral
Agent. Other than as agreed upon between the Collateral Agent and the Borrower,
funds on deposit in the Cash Reserve Account shall be invested in Eligible
Investments that will mature so that such funds will be available at the close
of business on the Business Day immediately preceding the following Payment
Date. All Eligible Investments purchased with funds from the Cash Reserve
Account will be held to maturity.
          (c) The Borrower shall possess all right, title and interest in all
property on deposit from time to time in the Cash Reserve Account and in all
proceeds thereof and all such funds, investments, proceeds, income and other
property (collectively, the “Reserve Account Property”) shall be part of the
Collateral. Except as otherwise provided herein, the Cash Reserve Account shall
be under the control of the Paying Agent for the benefit of the Collateral Agent
and Lenders. In the event that the Cash Reserve Account is not to be maintained
with the Paying Agent, the Borrower shall notify the Collateral Agent in writing
prior to such transfer and request the Collateral Agent’s consent to such
transfer and, upon receipt of such consent, shall cause the depository to
execute such control agreements and other instruments of similar import as the
Collateral Agent shall have reasonably requested.
          (d) The Collateral Agent shall not enter into any subordination or
intercreditor agreement with respect to the Reserve Account Property other than,
to the extent applicable, this Agreement or as contemplated by the Transaction
Documents.
     SECTION 2.18. Deposits into and Withdrawals from the Cash Reserve Account.
          (a) On each Payment Date (and, in each case, prior to the making of
any required payments on such Payment Date pursuant to Section 7 of the Paying
Agent Agreement and the monthly Servicer Report), the Paying Agent shall
withdraw the Cash Reserve Account Available Amount, if any, from the Cash
Reserve Account and deposit it in the Collection Account in accordance with this
Loan Agreement.

- 17 -



--------------------------------------------------------------------------------



 



          (b) No party hereto shall withdraw or otherwise remove, or permit the
removal by any Person other than the Paying Agent, any funds in the Cash Reserve
Account, other than in accordance with this Agreement and the other Transaction
Documents then in effect. No Person shall instruct the Paying Agent to withdraw
or otherwise remove any funds in the Cash Reserve Account except as provided in
the Transaction Documents. Notwithstanding anything in this clause (b) to the
contrary, the Servicer shall instruct the Paying Agent to pay to the Borrower
amounts paid into the Collection Account that are neither Contract Receivables
nor other amounts required to be deposited into the Collection Account pursuant
to this Agreement or any of the other Transaction Documents (including, without
limitation, any reasonable out-of-pocket expenses incurred by the Servicer in
enforcing a Purchased Contract that is a Defaulted Contract, to the extent not
previously retained) if the Borrower or Servicer shall have notified the Lenders
(with a copy to the Collateral Agent, in the case of any amount to be withdrawn
from the Collection Account) in writing of the amount to be remitted to the
Borrower.
          (c) On the Closing Date, the Borrower shall, from the proceeds of the
first Advance under the Loan Agreement, deposit into the Cash Reserve Account,
an amount equal to two percent (2%) of the aggregate principal amount of all
Advances advanced on such date.
          (d) In the event that the monthly Servicer Report with respect to any
Determination Date shall state that the available funds in the Collection
Account that constitute Collections on such Determination Date are less than the
sum of the amounts payable on the related Payment Date pursuant to clauses
(i) through (ix) of the Priority of Payments (such deficiency being a
“Deficiency Claim Amount”), then on such Determination Date, the Servicer shall
deliver to the Paying Agent, Collateral Agent, the Borrower and the Lenders, by
hand delivery, telex or facsimile transmission, a written notice (a “Deficiency
Notice”) specifying the Deficiency Claim Amount and the Cash Reserve Account
Available Amount for the related Payment Date. Such Deficiency Notice shall
direct the Paying Agent to remit from the Cash Reserve Account the Cash Reserve
Account Available Amount for deposit in the Collection Account on such Payment
Date. Upon receipt of written notice from the Collateral Agent of the occurrence
of the Commitment Termination Date or during the existence of an Event of
Default, the Paying Agent shall withdraw all amounts on deposit in the Cash
Reserve Account and deposit them into the Collection Account for distribution on
the immediately following Payment Date pursuant to the Priority of Payments. Any
Deficiency Notice shall be delivered by 12:00 p.m., New York City time, on the
related Determination Date.
          (e) To the extent that, on any Payment Date after giving effect to the
payments required to be made on such Payment Date pursuant to clauses
(i) through (ix) of the Priority of Payments, the Cash Reserve Account Available
Amount exceeds the Required Cash Reserve as of such Payment Date, then on such
Payment Date the Borrower shall instruct the Paying Agent in writing (with a
copy to the Collateral Agent) to withdraw from the Cash Reserve Account an
amount equal to such excess and pay such amount to the Borrower or its designee.
     SECTION 2.19. Securities Account. The Borrower agrees that the Cash Reserve
Account held by it hereunder shall each be maintained as a “securities account”
as defined in the UCC as in effect in New York, and the Paying Agent hereby
agrees that it is and will act as a “securities intermediary” (in such capacity,
the “Securities Intermediary”) for the benefit of the Collateral Agent as the
sole “entitlement holder” (as defined in Section 8-102(a)(7) of the UCC)

- 18 -



--------------------------------------------------------------------------------



 



with respect to such account. The parties hereto agree that the Cash Reserve
Account shall be governed by the laws of the State of New York, and regardless
of any provision in any other agreement, the “securities intermediary’s
jurisdiction” (within the meaning of Section 8-110 of the UCC) shall be the
State of New York. The Securities Intermediary acknowledges and agrees that
(a) each item of property (whether investment property, financial asset,
security, instrument or cash) credited to the Cash Reserve Account shall be
treated as a “financial asset” within the meaning of Section 8-102(a)(9) of the
UCC and (b) notwithstanding anything to the contrary, if at any time the
Securities Intermediary shall receive any order from the Collateral Agent
directing transfer or redemption of any financial asset relating to the Cash
Reserve Account, the Securities Intermediary shall comply with such entitlement
order without further consent by Servicer, Seller, Borrower, the Lenders or any
other person. In the event of any conflict of any provision of this Section 2.19
with any other provision of this Agreement or any other agreement or document,
the provisions of this Section 2.19 shall prevail.
     SECTION 2.20. Hedging Agreements.
          (a) The Borrower shall enter into one or more Hedging Agreements with
one or more hedge providers with respect to each Advance having a notional
amount equal to ninety-six (96%) of the initial principal balance of such
Advance. If on any Payment Date, the aggregate notional amounts of all Hedging
Agreements then in effect with respect to any Advance shall be less than an
amount equal to ninety-five percent (95%) of the outstanding principal balance
of such Advance, the Borrower shall enter one or more Hedging Agreements so as
to cause such condition no longer to apply.
          (b) All payments made by a hedge provider shall be deposited directly
into the Collection Account.
          (c) All Hedging Agreements must be entered into for bona fide hedging
activities and not for speculative purposes.
     SECTION 2.21. Duties of Paying Agent The Paying Agent shall not have any
duties or obligations except those expressly set forth herein. Without limiting
the generality of the foregoing, (a) the Paying Agent shall not be subject to
any fiduciary or other implied duties and (b) the Paying Agent shall not have
any duty to take any discretionary action or exercise any discretionary powers.
The Paying Agent may rely, and shall be protected in acting or refraining to
act, in each case, in accordance with the terms of this Agreement, upon and need
not verify the accuracy of, (i) any written instructions or directions from any
persons the Paying Agent reasonably believes to be authorized to give such
instructions or directions, and (ii) any written instruction, notice, order,
request, direction, certificate, opinion or other instrument or document
reasonably believed by the Paying Agent to be genuine and to have been signed
and presented by the proper party or parties, whether such presentation is by
personal delivery, express delivery or facsimile. Except to confirm the form
thereof complies with the requirements therefor set forth in the applicable
Transaction Document, the Paying Agent shall not be responsible for or have any
duty to ascertain or inquire into the contents of any instruction, direction,
certificate, report or other document delivered hereunder or in connection
herewith.

- 19 -



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS PRECEDENT
     SECTION 3.01. Closing Date. This Agreement shall become effective on the
Closing Date so long as each of the following conditions precedent have been
satisfied to the satisfaction of the Facility Agent and the Lenders in their
sole discretion and, as to any agreement, document or instrument specified
below, each in form and substance satisfactory to the Facility Agent:
          (a) Each of the conditions set forth in Section 3.01 of the Purchase
and Contribution Agreement shall have been satisfied, or, with the prior written
consent of the Required Lenders, waived.
          (b) Borrower shall deliver to the Facility Agent the following, each,
unless otherwise noted, dated as of the Closing Date:
     (i) copies of the organizational documents of Borrower, certified by the
Secretary of State of the State of Delaware, or, if such document is of a type
that may not be so certified, certified by an officer of Borrower, together with
a good standing certificate from the Secretary of State of the State of Delaware
and each other jurisdiction in the United States in which Borrower is qualified
to do business and, to the extent generally available, a certificate or other
evidence of good standing as to payment of any applicable franchise or similar
taxes from the appropriate taxing authority of its jurisdiction of organization,
each dated a recent date prior to the Closing Date;
     (ii) signature and incumbency certificates of the officers of Borrower
executing the Transaction Documents to which it is a party;
     (iii) executed originals of the Transaction Documents to which Borrower is
a party; and
     (iv) such other documents relating to any of the foregoing as the Facility
Agent may reasonably request.
          (c) The Partnership shall deliver to the Facility Agent the following,
each, unless otherwise noted, dated as of the Closing Date:
     (i) copies of the organizational documents of Borrower, certified by the
Secretary of State of the State of Delaware, or, if such document is of a type
that may not be so certified, certified by an officer of the Partnership,
together with a good standing certificate from the Secretary of State of the
State of Delaware and each other jurisdiction in the United States in which the
Partnership is qualified to do business and, to the extent generally available,
a certificate or other evidence of good standing as to payment of any applicable
franchise or similar taxes from the appropriate taxing authority of its
jurisdiction of organization, each dated a recent date prior to the Closing
Date;

- 20 -



--------------------------------------------------------------------------------



 



     (ii) signature and incumbency certificates of the officers of the
Partnership executing the Transaction Documents to which it is a party;
     (iii) executed originals of the Transaction Documents to which the
Partnership is a party; and
     (iv) such other documents relating to any of the foregoing as the Facility
Agent may reasonably request.
          (d) The Servicer shall deliver to the Facility Agent the following,
each, unless otherwise noted, dated as of Closing Date:
     (i) copies of the organizational documents of the Servicer, certified by
the Secretary of State of the State of Delaware, or, if such document is of a
type that may not be so certified, certified by an officer of the Servicer,
together with a good standing certificate from the Secretary of State of the
State of Delaware and each other jurisdiction in the United States in which the
Servicer is qualified to do business and, to the extent generally available, a
certificate or other evidence of good standing as to payment of any applicable
franchise or similar taxes from the appropriate taxing authority of its
jurisdiction of organization, each dated a recent date prior to the Closing
Date;
     (ii) signature and incumbency certificates of the officers of the Servicer
executing the Transaction Documents to which it is a party;
     (iii) executed originals of the Transaction Documents to which the Servicer
is a party; and
     (iv) such other documents relating to any of the foregoing as the Facility
Agent may reasonably request.
          (e) The Facility Agent shall have received an Authorized Officer’s
Certificate dated as of the Closing Date to the effect that:
     (i) Borrower’s representations and warranties contained in Section 4.01 are
true and correct on and as of such day as though made on and as of such date;
     (ii) no event has occurred and is continuing, or would result from the
transactions contemplated hereby, that constitutes or which with the passage of
time or the giving of notice or both would constitute, a Servicer Default or an
Event of Default; and
     (iii) Borrower shall have complied with all of its covenants hereunder and
shall have fulfilled in all respects all of its obligations hereunder.
          (f) Borrower shall have obtained all Governmental Authorizations and
all consents of other Persons that are necessary in connection with the
transactions provided for in

- 21 -



--------------------------------------------------------------------------------



 



the Transaction Documents. Each such Governmental Authorization and consent
shall be in full force and effect.
          (g) Each of the other Transaction Documents shall be in full force and
effect.
          (h) All proceedings taken or to be taken in connection with the
transactions contemplated hereby and all documents incidental thereto shall be
satisfactory in form and substance to the Facility Agent, and the Facility Agent
shall have received all such counterpart originals or certified copies of such
documents as the Facility Agent or any Lender may reasonably request, including,
without limitation a copy of that certain subordinated debt note payable to RAI.
          (i) The Lenders shall have received one or more favorable Opinions of
Counsel, of counsel to LEAF III and the Borrower, with respect to such matters
as any Lender may reasonably request, including opinions with respect to (i) the
creation, perfection and first priority of the security interest of the Borrower
and the Collateral Agent in the property described in such Opinion of Counsel,
(ii) the true conveyance of the Purchased Contracts under the Purchase and
Contribution Agreement, (iii) issues of substantive consolidation, and (iv) the
due authorization, execution and delivery of, and enforceability of the
Transaction Documents.
          (j) There shall have been delivered to the Lenders and the Collateral
Agent (i) file-stamped copies of the financing statements relating to the
conveyance of the Purchased Contracts, naming Seller as debtor, Borrower as
intermediate secured party and the Collateral Agent as secured party, or other
similar instruments or documents, as may be necessary or, in the opinion of the
Lender or the Collateral Agent, desirable under the Uniform Commercial Code of
any appropriate jurisdiction or other applicable law to perfect Borrower’s
ownership of the Purchased Contracts and a first priority security interest
therein and (ii) file-stamped copies of the financing statements relating to the
grant of a first priority security interest in the Collateral, naming Borrower
as debtor and Collateral Agent as secured party, or other similar instruments or
documents, as may be necessary or, in the opinion of the Lender or the
Collateral Agent, desirable under the Uniform Commercial Code of any appropriate
jurisdiction or other applicable law to grant the Collateral Agent a first
priority perfected security interest therein. Each of the aforementioned
financing statements, instruments or documents shall have been duly filed on or
prior to the Closing Date with the Secretary of State of the State of Delaware
and such other filing offices as may be necessary or appropriate
     SECTION 3.02. Purchase Date. The obligation of each Lender to make any
Advance on a Purchase Date (including the Closing Date, if applicable) is
subject to satisfaction of the following conditions precedent:
          (a) The Facility Agent shall have received the applicable Purchase
Date Notice, not later than 12:00 noon (New York City time) on the date which is
no later that two (2) Business Days prior to the date of a proposed making of
Advances and the applicable Lender shall have received such Purchase Date Notice
by 2:00 p.m. (New York City Time) on such day.
          (b) The Custodian shall have delivered the Trust Receipt, without any
Exceptions, for Purchased Contracts with an aggregate Contract Value exceeding
75% of the amount of the Advance requested in the related Purchase Date Notice.

- 22 -



--------------------------------------------------------------------------------



 



          (c) Each of the conditions set forth in Section 3.02 of the Purchase
and Contribution Agreement shall have been satisfied, or, with the prior written
consent of the Required Lenders, waived.
          (d) The ability of the CP Rate Lender to fund Advances under this
Agreement shall at all time be subject to the following conditions: (i) a
liquidity facility relating to this transaction to which such CP Rate Lender is
a party remains in full force and effect; (ii) after giving effect to the
Advance to occur on such Purchase Date, the CP Rate Lender will have sufficient
unused liquidity support pursuant to such liquidity facility (which unused
liquidity support includes, for the avoidance of doubt, undrawn available cash
required to be posted by the relevant Support Institution in connection with
such liquidity facility); and (iii) such CP Rate Lender has received funds:
(A) from the commercial paper market; (B) pursuant to such liquidity facility
(including receipt of undrawn available cash required to be posted by a
liquidity provider thereunder); or (C) from other sources available to it
related to this Agreement (in all cases referred to in this clause (iii) in an
amount sufficient to fund such Advance and to the extent such funds were raised
to fund such Advance).
          (e) On such Purchase Date, the following statements shall be true:
     (i) Borrower’s representations and warranties contained in Section 4.01 are
correct on and as of such day as though made on and as of such date; and
     (ii) no event has occurred and is continuing, or would result from such
purchase, that constitutes a Servicer Default or an Event of Default;
     (iii) Borrower shall have complied with all of its covenants hereunder and
shall have fulfilled in all material respects all of its obligations hereunder;
     (iv) Borrower shall not be insolvent or subject to any Insolvency Event;
and
     (v) immediately prior to and after giving effect to the Advances to be made
on such Purchase Date, the aggregate principal amount of all outstanding
Advances as of such date does not exceed the Credit Limit as of such date.
     SECTION 3.03. Representation and Warranty. The acceptance by Borrower of
the proceeds of any Advance shall be deemed to be a representation and warranty
by Borrower as to the matters set forth in this Article III.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     SECTION 4.01. Representations and Warranties. Borrower represents and
warrants to the Facility Agent and to the Lenders as of each Purchase Date (or
such other date as expressly provided below) that:

- 23 -



--------------------------------------------------------------------------------



 



          (a) Organization. Borrower is duly organized and validly existing as a
limited liability company in good standing under the laws of the State of
Delaware. Borrower has full power, authority and legal right to own its
properties and conduct its business as presently owned and conducted, and as is
proposed to be conducted under this Agreement and each of the other Transaction
Documents to which it is a party, and to execute, deliver and perform its
obligations under this Agreement and each of the other Transaction Documents to
which it is a party.
          (b) Due Authorization; Due Qualification. Borrower’s execution,
delivery and performance of this Agreement, each of the other Transaction
Documents to which it is a party and the other agreements and instruments
executed or to be executed by Borrower contemplated by this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
and validly authorized by all necessary action on the part of Borrower. The
Borrower is duly qualified to do business in good standing, and has obtained all
necessary licenses and approvals, in all jurisdictions in which the ownership or
lease of its property, the performance of its obligations under this Agreement,
each of the other Transaction Documents to which it is a party and the other
agreements and instruments executed or to be executed by Borrower contemplated
by this Agreement or the conduct of its business requires such qualification,
licenses and/or approvals.
          (c) Binding Obligation. This Agreement and each of the other
Transaction Documents to which it is a party constitutes a valid and legally
binding obligation of Borrower, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium or other similar laws affecting
creditors’ rights generally, now and hereafter in effect, and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).
          (d) No Conflict. Borrower’s execution and delivery of this Agreement
and each of the other Transaction Documents to which it is a party and its
performance of the transactions contemplated hereby and thereby and its
fulfillment of the terms hereof and thereof applicable to the Borrower (i) do
not contravene Borrower’s organizational documents, (ii) do not conflict with or
violate any Requirements of Law applicable to Borrower, and (iii) do not
conflict with, result in a breach of any of the provisions of, or constitute
(with or without notice or lapse of time or both) a default under, any
indenture, Purchased Contract, agreement, mortgage, deed of trust or other
instrument to which Borrower is a party or by which it or its properties are
bound. The execution and delivery of this Agreement will not result in the
creation of an Adverse Claim against Borrower or any assets of Borrower, except
those created under the Loan Agreement.
          (e) Security Interest. This Agreement creates a valid security
interest in favor of the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral as security for the Obligations.
          (f) No Proceedings. There are no proceedings, injunctions, writs,
restraining orders or investigations pending or, to the best knowledge of
Borrower, threatened against Borrower before any Governmental Authority
(i) asserting the illegality, invalidity or unenforceability, or seeking any
determination or ruling that would affect the legality, validity or
enforceability of, this Agreement or any of the other Transaction Documents,
(ii) seeking to

- 24 -



--------------------------------------------------------------------------------



 



prevent the consummation of any of the transactions contemplated by this
Agreement or any of the other Transaction Documents, or (iii) seeking any
determination or ruling that is reasonably likely to affect adversely the
financial condition or operations of Borrower or the validity or enforceability
of, or the performance by Borrower of its obligations under, this Agreement or
any of the other Transaction Documents.
          (g) No Consents. No authorization, consent, license, order or approval
of, filing, registration or declaration with, or notice to, any Person,
including, without limitation, any Governmental Authority, is required for
Borrower in connection with the execution and delivery of this Agreement or any
of the other Transaction Documents by Borrower or the performance of its
obligations under this Agreement or any of the other Transaction Documents,
except for the filing of documents required to have been filed on or prior to
the Closing Date or a Purchase Date pursuant to Sections 3.01 and 3.02, all of
which were so filed and are in full force and effect.
          (h) Ownership; Liens.
     (i) On each Purchase Date, Borrower is the sole and exclusive owner of each
Purchased Contract purchased by Borrower on such date, each such Purchased
Contract is free and clear of any Lien and no effective financing statement or
other instrument similar in effect covering such Purchased Contract is on file
in any recording office.
     (ii) As of each Purchase Date, each Purchased Contract shall be acquired by
Borrower from LEAF III free and clear of any Lien except Permitted Liens.
          (i) Location. The principal place of business and major executive
office of Borrower is 110 S. Poplar Street, Suite 101, Wilmington, Delaware
19801.  
          (j) Valid Lien. This Agreement creates, to secure the Obligations, a
valid security interest (as defined in the UCC) in the Collateral and, upon the
filing of the financing statements on Form UCC-1 described in Section 3.01(j);
the Collateral Agent, for the benefit of the Secured Parties, will have a valid
first priority perfected security interest in the Collateral (subject to
Section 9-315 of the UCC).
          (k) Solvency. Borrower is solvent and will not become insolvent after
giving effect to the transactions contemplated by this Agreement. Borrower is
currently repaying all of its indebtedness as such indebtedness becomes due;
and, after giving effect to the transactions contemplated by this Agreement,
Borrower will have adequate capital to conduct its business as presently
conducted and as contemplated by this Agreement.
          (l) Compliance. Borrower has complied, and will comply on each
Purchase Date, in all respects with all Requirements of Law with respect to it,
its business and properties and all Purchased Contracts acquired by it pursuant
to the Purchase and Contribution Agreement. Borrower has maintained and will
maintain all applicable permits, certifications and licenses necessary in any
respect with respect to its business and properties and all Purchased Contracts,

- 25 -



--------------------------------------------------------------------------------



 



Borrower has filed or caused to be filed, and will file, on a timely basis all
tax returns required by any Governmental Authority.
          (m) No Rescission. No Purchased Contract has been satisfied,
subordinated or rescinded or, except as disclosed in writing to the Facility
Agent, amended in any manner.
          (n) No Insolvency Event. No Insolvency Event has occurred with respect
to Borrower nor, in Borrower’s good faith judgment, is any Insolvency Event
anticipated to occur with respect to Borrower in the foreseeable future.
          (o) Fraudulent Conveyance. Borrower is not entering into the
transactions contemplated hereby with any intent of hindering, delaying or
defrauding creditors.
          (p) Eligible Contracts. As of the relevant Purchase Date:
     (i) each Purchased Contract sold on such date is an Eligible Contract and
the transfer, sale and conveyance of such Purchased Contract from LEAF III to
Borrower under the Purchase and Contribution Agreement does not conflict with,
result in a breach of any of the provisions of, or constitute (with or without
notice or lapse of time or both) a default under, such Purchased Contract or
violate any Requirement of Law or subject the Borrower, the Collateral Agent,
Facility Agent or any of the Lenders to any fine, penalty or liability;
     (ii) the information set forth in the Purchase Date Notice with respect to
each Purchased Contract to be purchased on such date, together with the
applicable electronic data file provided in connection therewith, is and shall
be true and correct;
     (iii) the weighted average (by Contract Value) remaining term of each
Purchased Contract sold on such date is not longer than forty (40) calendar
months.
          (q) No Proceedings. There are no proceedings, injunctions, writs,
restraining orders or investigations pending or, to the best knowledge of an
Authorized Officer of Borrower, threatened with respect to any Purchased
Contract before any Governmental Authority asserting the illegality, invalidity
or unenforceability, or seeking any determination or ruling that would affect
the legality, validity or enforceability of any such Purchased Contract.
          (r) Legal Name. The legal name of Borrower is LEAF III B SPE, LLC.
          (s) ERISA. No Plan (as defined in Section 3(3) of ERISA) maintained by
Borrower or any of its ERISA Affiliates (as defined in Section 414(b), (c),
(m) or (o) of the Code) has any accumulated funding deficiency (within the
meaning of Section 302 of ERISA or Section 412 of the Code), whether or not
waived, Borrower and each ERISA Affiliate of Borrower have, in a timely manner,
made all contributions required to be made by it to any Plan and Multiemployer
Plan (as defined in Section 4001(a)(3) of ERISA) to which contributions are or
have been required to be made by Borrower or such ERISA Affiliate, and no event
requiring notice to the Pension Benefit Guaranty Corporation under Section
302(f) of ERISA has occurred

- 26 -



--------------------------------------------------------------------------------



 



and is continuing or could reasonably be expected to occur with respect to any
such Plan, in any case, that could reasonably be expected to result, directly or
indirectly, in any Lien being imposed on the property of Borrower or the payment
of any material amount to avoid such Lien. No Reportable Event (as defined in
Section 4043 of ERISA) with respect to Borrower or any of its ERISA Affiliates
has occurred or could reasonably be expected to occur that could reasonably be
expected to result, directly or indirectly, in any Lien being imposed on the
property of Borrower or the payment of any material amount to avoid such Lien.
          (t) PATRIOT Act. To the extent applicable, Borrower is in compliance,
in all material respects, with the (i) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the PATRIOT Act. No
part of the proceeds of any Advance will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
ARTICLE V
COVENANTS
     SECTION 5.01. Covenants of Borrower. Borrower hereby covenants that, until
the termination of this Agreement:
          (a) Compliance with Law. Borrower will comply in all material respects
with all Requirements of Law with respect to it, its business and properties and
the Collateral. Borrower will maintain all applicable permits, certifications
and licenses necessary in any material respect with respect to its business and
properties and the Collateral. Borrower will file on a timely basis all tax
returns required by any Governmental Authority.
          (b) Preservation of Existence. (i) Borrower will preserve and maintain
its corporate existence, rights, franchises and privileges, and become and
remain licensed in each jurisdiction where the failure to maintain such license
would materially and adversely affect (A) the interests of Borrower, the
Collateral Agent, any of the Secured Parties hereunder or the Collateral,
(B) the collectibility of any Contract Receivable or (C) the ability of Borrower
to perform its obligations hereunder in any material respect and (ii) Borrower
shall not consolidate with or merge into any other Person or convey or transfer
its properties and assets substantially as an entirety to any Person.
          (c) Inspections. At any time and from time to time during Borrower’s
regular business hours and at Borrower’s expense, on reasonable prior notice and
for a purpose reasonably related to this Agreement, Borrower shall, in response
to any reasonable request of the Required Lenders, permit the Collateral Agent,
or its agents or representatives, (i) to examine and make copies of and
abstracts from all books, records and documents (including, without limitation,
computer tapes, microfiche and disks) in the possession or under the control of
Borrower relating to the Collateral and (ii) to visit the offices and properties
of Borrower for the purpose of examining such materials and to discuss matters
relating to the Collateral, Borrower’s

- 27 -



--------------------------------------------------------------------------------



 



performance hereunder, the business operations, properties and financial or
other condition of Borrower with any of its officers or directors or (after
consultation with a Authorized Officer) employees of Borrower having knowledge
thereof.
          (d) Keeping of Records and Books of Account. Borrower will maintain
and implement administrative and operating procedures (including, without
limitation, the ability to recreate records evidencing the Collateral in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of the Contract Receivables.
          (e) Collections. Borrower will cause any Collections received by it to
be held in trust for the Collateral Agent and the Lenders and promptly deposited
to the Collection Account in accordance with the terms of the Servicing
Agreement.
          (f) Reporting Requirements.
     (i) Borrower shall (A) within one (1) Business Day after an Authorized
Officer of Borrower obtains knowledge of the occurrence of any Event of Default,
notify (either orally or in writing) the Facility Agent of such occurrence and
(B) as soon as possible and in any event within three (3) Business Days after an
Authorized Officer of Borrower obtains knowledge of the occurrence of any Event
of Default, deliver to the Facility Agent a statement of an Authorized Officer
of Borrower setting forth details of such Event of Default or such event and the
action that Borrower has taken and proposes to take with respect thereto.
     (ii) As soon as possible and in any event within ten (10) Business Days
after an Authorized Officer of Borrower obtains knowledge thereof, Borrower
shall notify the Facility Agent of any litigation, investigation or proceeding
that could reasonably be expected to impair in any respect the ability of
Borrower to perform its obligations under this Agreement.
     (iii) Borrower shall promptly deliver to the Facility Agent such other
information, documents, records or reports regarding the Collateral as the
Facility Agent or any of the Lenders may from time to time reasonably request in
order to protect the Secured Parties’ interests under or as contemplated by this
Agreement.
     (iv) Borrower shall deliver to the Facility Agent, at least thirty
(30) days prior to any change in the name or jurisdiction of organization of
Borrower, or LEAF III, a notice setting forth the new name or jurisdiction of
organization, as applicable, and the effective date thereof.
          (g) Extension or Amendment of Contract Receivables. Except as
otherwise permitted under the Servicing Agreement, Borrower will not (i) extend,
amend or otherwise modify the terms of any Purchased Contract or (ii) rescind or
cancel any Purchased Contract.

- 28 -



--------------------------------------------------------------------------------



 



          (h) No Actions Against Obligors. Except in accordance with the
Servicing Agreement, Borrower will not commence or settle any legal action to
enforce any rights under any Purchased Contract.
          (i) Relationship of LEAF III and Borrower.
     (i) Borrower shall maintain at all times a telephone number different from
any telephone numbers of LEAF III. Borrower shall use stationery separate from
that of LEAF III.
     (ii) Borrower shall take all reasonable steps to ensure that its creditors
and the creditors of LEAF III are aware that Borrower is a legal entity separate
and distinct from any other Person and maintains its assets, and conducts its
operations, separate from those of any other Person. Borrower shall not fail to
correct any known misunderstanding regarding its separate identity. Borrower
shall pay from its own funds, to the extent funds are available, its operating
expenses and liabilities, including legal fees and expenses, or shall reimburse
LEAF III for any such expenses or liabilities paid by LEAF III on Borrower’s
behalf. Borrower shall not hold out the assets or creditworthiness of LEAF III
as being available for the payment of Borrower’s liabilities or obligations, and
Borrower shall not hold out its assets or creditworthiness as being available
for the payment of the liabilities or obligations of LEAF III or any of its
affiliates other than Borrower. Borrower shall not permit LEAF III to hold its
assets or creditworthiness, as being available for the payment of the
liabilities or obligations of LEAF III or any of its affiliates (other than
Borrower). Borrower shall not use or permit the separate existence of Borrower
to be used by LEAF III to abuse creditors or to perpetrate a fraud, injury, or
injustice on creditors.
     (iii) Borrower shall conduct its business separate and apart from the
business conducted by any other Person. Borrower shall maintain its books and
records distinct and separately identifiable from the corporate records of LEAF
III and any other Person. Borrower shall prepare financial records distinct and
separately identifiable from the financial records of LEAF III or any of its
affiliates (other than Borrower). Borrower shall prepare and maintain such
statements and reports in accordance with generally accepted accounting
principles. To the extent that Borrower is required to file tax returns under
applicable law, Borrower shall file such tax returns separate from those of any
other Person. Borrower shall keep its funds and bank accounts separate and apart
from the funds of LEAF III and any of its affiliates (other than Borrower), and
shall maintain its other assets separately identifiable and distinguishable from
the assets of LEAF III and any of its affiliates (other than Borrower). Borrower
shall not commingle its funds or other assets with those of any other Person.
     (iv) Borrower shall act solely in its own name and solely through its duly
Authorized Officers or agents. Borrower shall comply with the provisions of its
limited liability company agreement, and shall comply in all material respects
with the laws of the State of Delaware, insofar as they pertain to its
separateness.

- 29 -



--------------------------------------------------------------------------------



 



Borrower shall maintain appropriate records of its member’s written consents and
shall observe all requisite corporate formalities insofar as they pertain to
Borrower’s separate existence.
     (v) All transactions between LEAF III and Borrower are and shall be duly
authorized and documented, and recorded accurately in their respective books and
records. All such transactions shall be fair to each party, constitute exchanges
for fair consideration and for reasonably equivalent value, and shall be made in
good faith and without any intent to hinder, delay, or defraud creditors.
Borrower shall not take any action, and shall not engage in transactions with
LEAF III or any of its Affiliates (other than Borrower) except as directed by
LEAF III.
          (j) The Borrower will keep the office where it maintains its records
concerning the Purchased Contracts at (i) the address of the Borrower set forth
as specified in Section 9.12 or (ii) upon thirty (30) days’ prior written notice
to the Facility Agent, at any other locations in jurisdictions where all actions
reasonably requested by the Facility Agent to protect and perfect the interest
in the Collateral have been taken and completed. The Borrower will not locate
either its principal place of business or its chief executive office within the
State of California.
          (k) Stockholder Indemnity Rights. Borrower, at the expense of the
Collateral Agent, shall take all commercially reasonable actions to enforce the
Stockholder Indemnity Rights for the benefit of, and as requested in writing by,
the Collateral Agent, to the extent that the Collateral Agent shall not be
permitted to enforce such Stockholder Indemnity Rights in their own name.
ARTICLE VI
EVENTS OF DEFAULT
     SECTION 6.01. Events of Default. Upon the occurrence of (x) any Event of
Default described in clause (c) of the definition thereof, automatically, and
(y) any other Event of Default, at the written demand of the Required Lenders,
upon notice to Borrower by the Collateral Agent:
          (a) the Commitments shall immediately terminate;
          (b) the aggregate principal of all Advances, all accrued and unpaid
interest thereon, all fees and all other Obligations under this Agreement and
the other Transaction Documents shall become due and payable immediately,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by Borrower; and
          (c) the Collateral Agent shall exercise any and all of its other
rights and remedies under applicable law (including the UCC) or at equity,
hereunder and under the other Transaction Documents.

- 30 -



--------------------------------------------------------------------------------



 



     SECTION 6.02. Remedies. If any Event of Default shall have occurred and be
continuing:
          (a) The Collateral Agent may exercise in respect of the Collateral all
of the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral), and also may
(i) require Borrower to, and Borrower hereby agrees that it will at its expense
and upon request of the Collateral Agent forthwith, assemble all or part of the
Collateral as directed by the Collateral Agent and make it available to the
Collateral Agent at a place or places to be designated by the Collateral Agent
which is reasonably convenient to both parties and (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Collateral Agent’ offices or elsewhere,
for cash, on credit or for future delivery, and at such price or prices and upon
such other terms as the Collateral Agent may deem commercially reasonable.
Borrower agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days’ notice to Borrower of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. The Collateral Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
Borrower hereby waives any claims against the Collateral Agent arising by reason
of the fact that the price at which the Collateral may have been sold at a
private sale was less than the price which might have been obtained at a public
sale or was less than the aggregate amount of the Obligations, even if the
Collateral Agent accepts the first offer received and does not offer the
Collateral to more than one offeree and waives all rights which Borrower may
have to require that all or any part of the Collateral be marshalled upon any
sale (public or private) thereof.
          (b) Any cash held by the Collateral Agent as Collateral and all cash
proceeds received by the Collateral Agent in respect of any sale of or
collection from, or other realization upon, all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied in whole or in
part by the Collateral Agent against, all or any part of the Obligations.
          (c) In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Collateral Agent,
on behalf of the Secured Parties, is legally entitled, Borrower shall be liable
for the deficiency, together with interest thereon at the highest rate specified
in any applicable Transaction Document for interest on overdue principal thereof
or such other rate as shall be fixed by applicable law, together with the costs
of collection and the reasonable fees, costs and expenses of any attorneys
employed by the Collateral Agent to collect such deficiency.
          (d) The Collateral Agent shall have, in addition to any rights and
remedies under this Agreement, all other rights and remedies with respect to the
Collateral available to it under applicable law or at equity, which rights and
remedies shall be cumulative.

- 31 -



--------------------------------------------------------------------------------



 



ARTICLE VII
SECURITY AGREEMENT
     SECTION 7.01. Grant of Security Interest. As collateral security for all of
the Obligations, Borrower hereby pledges and assigns to the Collateral Agent,
for the benefit of the Secured Parties, and grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in all of the
following property of Borrower, whether now or hereafter existing and whether
now owned or hereafter acquired, tangible or intangible, consisting of all of
Borrower’s right, title and interest in and to the following, in each case
howsoever Borrower’s interest therein may arise or appear (whether by ownership,
security interest, claim or otherwise) (collectively, the “Collateral”):
          (a) the Purchased Contracts;
          (b) the Contract Receivables;
          (c) the Accounts and all property therein from time to time;
          (d) each of the Transaction Documents to which it is a party or under
which it has any right, remedy, privilege or interest;
          (e) all cash and non-cash proceeds of any and all of the foregoing
and, to the extent not otherwise included, all payments under insurance (whether
or not the Collateral Agent is the loss payee thereof) and any indemnity,
warranty or guaranty payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Collateral; and
          (f) all of Borrower’s rights, remedies, interest, powers and
privileges under the Asset Purchase Agreement with respect to the items in the
foregoing clause (a) including, without limitation, the Stockholder Indemnity
Rights.
     SECTION 7.02. Security for Obligations. The security interest created
hereby in the Collateral constitutes continuing collateral security for all of
the Obligations, whether now existing or hereafter incurred.
     SECTION 7.03. Further Assurances.
          (a) Borrower hereby covenants that, until the termination of this
Agreement, Borrower shall, from time to time, at the expense of Borrower,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary, or that the Collateral Agent may
reasonably request, in order to create and/or maintain the validity, perfection
or priority of and protect any security interest granted hereby or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral. Without limiting the generality of the foregoing,
Borrower shall:
     (i) file such financing or continuation statements, or amendments thereto,
and execute and deliver such other agreements, instruments, endorsements, powers
of attorney or notices, as may be necessary, or as the

- 32 -



--------------------------------------------------------------------------------



 



Collateral Agent may reasonably request, in order to perfect and preserve the
security interests granted or purported to be granted hereby;
     (ii) at any reasonable time, following the occurrence and during the
continuance of any Event of Default, upon request by the Collateral Agent,
assemble the Collateral and allow inspection of the Collateral by the Collateral
Agent, or persons designated by the Collateral Agent; and
     (iii) at the Collateral Agent’s reasonable request, appear in and defend
any action or proceeding that may affect Borrower’s title to or the Collateral
Agent’s security interest in all or any part of the Collateral in any material
respect.
          (b) Borrower hereby authorizes the Collateral Agent to file a Record
or Records, including, without limitation, financing or continuation statements,
and amendments thereto, in any jurisdictions and with any filing offices as the
Collateral Agent may determine, in its sole discretion, are necessary or
advisable to perfect the security interest granted to the Collateral Agent
herein. Such financing statements may describe the Collateral in the same manner
as described herein or may contain an indication or description of collateral
that describes such property in any other manner as the Collateral Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to the
Collateral Agent herein. Borrower shall furnish to the Collateral Agent from
time to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.
     SECTION 7.04. Power of Attorney. If an Event of Default has occurred and is
continuing, Borrower hereby irrevocably appoints the Collateral Agent (such
appointment being coupled with an interest) as Borrower’s attorney-in-fact, with
full authority in the place and stead of Borrower and in the name of Borrower,
the Collateral Agent or otherwise, from time to time in the Collateral Agent’s
discretion to take any action and to execute any instrument that the Collateral
Agent may deem reasonably necessary to accomplish the purposes of this
Agreement, including, without limitation, the following:
          (a) upon the occurrence and during the continuance of any Event of
Default, to obtain and adjust insurance required to be maintained by Borrower or
paid to the Collateral Agent pursuant to this Agreement;
          (b) upon the occurrence and during the continuance of any Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
          (c) upon the occurrence and during the continuance of any Event of
Default, to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral;
          (d) to prepare and file any UCC financing statements against Borrower
as debtor;

- 33 -



--------------------------------------------------------------------------------



 



          (e) to take or cause to be taken all actions necessary to perform or
comply or cause performance or compliance with the terms of this Agreement,
including, without limitation, access to pay or discharge taxes or Liens (other
than Permitted Liens) levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Collateral Agent in its sole
discretion, any such payments made by the Collateral Agent to become obligations
of Borrower to the Collateral Agent, due and payable immediately without demand;
and
          (f) if otherwise permitted in accordance with the terms of this
Agreement, generally to sell, transfer, pledge, make any agreement with respect
to or otherwise deal with any of the Collateral as fully and completely as
though the Collateral Agent were the absolute owner thereof for all purposes,
and to do, at the Collateral Agent’s option and Borrower’s expense, at any time
or from time to time, all acts and things that the Collateral Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s security interest therein in order to effect the intent of
this Agreement, all as fully and effectively as Borrower might do.
     SECTION 7.05. No Duty on the Part of the Collateral Agent or Secured
Parties. The powers conferred on the Collateral Agent hereunder are solely to
protect the interests of the Secured Parties in the Collateral and shall not
impose any duty upon the Collateral Agent or any Secured Party to exercise any
such powers. The Collateral Agent and the Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to Borrower for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.
ARTICLE VIII
COLLATERAL AGENT
     SECTION 8.01. Appointment. KEF is hereby appointed the Collateral Agent
hereunder and under the other Transaction Documents and each Lender hereby
authorizes the Collateral Agent to act as its agent in accordance with the terms
hereof and the other Transaction Documents. The Collateral Agent hereby agrees
to act upon the express conditions contained herein and the other Transaction
Documents, as applicable. The provisions of this Article VIII are solely for the
benefit of the Collateral Agent and the Lenders and Borrower nor any Affiliate
thereof (except, in each case, with respect to Section 8.03 hereof) shall have
any rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, the Collateral Agent shall act
solely as an agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for Borrower or any Affiliate thereof.
     SECTION 8.02. Powers and Duties. Each Lender irrevocably authorizes the
Collateral Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Transaction
Documents as are specifically delegated or granted to the Collateral Agent by
the terms hereof and thereof, together with such powers, rights and remedies as
are reasonably incidental thereto. The Collateral Agent shall have only those

- 34 -



--------------------------------------------------------------------------------



 



duties and responsibilities that are expressly specified herein and in the other
Transaction Documents. The Collateral Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees. The
Collateral Agent shall not have, by reason hereof or any of the other
Transaction Documents, a fiduciary relationship in respect of any Lender; and
nothing herein or any of the other Transaction Documents, expressed or implied,
is intended to or shall be so construed as to impose upon the Collateral Agent
any obligations in respect hereof or any of the other Transaction Documents
except as expressly set forth herein or therein. Notwithstanding the foregoing,
the Collateral Agent shall not have the power or authority to sign any document
in the name of any Lender.
     SECTION 8.03. General Immunity.
          (a) No Responsibility for Certain Matters. The Collateral Agent shall
not be responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or of any other
Transaction Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by Collateral Agent to the Lenders or by
or on behalf of Borrower to the Collateral Agent or any Lender in connection
with the Transaction Documents and the transactions contemplated thereby or for
the financial condition or business affairs of Borrower or any other Person
liable for the payment of any Obligations, nor shall the Collateral Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Transaction Documents or as to the use of the proceeds of the Advances or as
to the existence or possible existence of any Event of Default. Anything
contained herein to the contrary notwithstanding, the Collateral Agent shall not
have any liability arising from confirmations of the amount of outstanding
Advances or the component amounts thereof.
          (b) Exculpatory Provisions. Neither the Collateral Agent nor any of
its officers, partners, directors, employees or agents shall be liable to the
Lenders for any action taken or omitted by the Collateral Agent under or in
connection with any of the Transaction Documents except to the extent caused by
the Collateral Agent’s gross negligence or willful misconduct. The Collateral
Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other Transaction Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until the Collateral
Agent shall have received instructions in respect thereof from the Required
Lenders and, upon receipt of such instructions from the Required Lenders, the
Collateral Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions. Without prejudice to the generality of the foregoing, (i) the
Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Borrower or its
Affiliates), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against the
Collateral Agent as a result of the Collateral Agent

- 35 -



--------------------------------------------------------------------------------



 



acting or (where so instructed) refraining from acting hereunder or any of the
other Transaction Documents in accordance with the instructions of the Required
Lenders.
          (c) Delegation of Duties. The Collateral Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Transaction Document by or through any one or more sub-agents
appointed by the Collateral Agent. The Collateral Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 8.03 and of Section 8.06 shall apply to any
Affiliates of the Collateral Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Collateral Agent. All of the rights,
benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 8.03 and of Section 8.06 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by the Collateral Agent, (i) such sub-agent shall be a
third party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against Borrower and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to the Collateral Agent and not to
Borrower, Lender or any other Person and none of Borrower, any Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.
     SECTION 8.04. Collateral Agent Entitled to Act as Lender. The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, the Collateral Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the
Advances, the Collateral Agent shall have the same rights and powers hereunder
as any other Lender and may exercise the same as if it were not performing the
duties and functions delegated to it hereunder, and the term “Lender” shall,
unless the context clearly otherwise indicates, include the Collateral Agent in
its individual capacity. Any Collateral Agent and its Affiliates may accept
deposits from, lend money to, own securities of and generally engage in any kind
of banking, trust, financial advisory or other business with Borrower or any of
its Affiliates as if it were not performing the duties specified herein, and may
accept fees and other consideration from Borrower for services in connection
herewith and otherwise without having to account for the same to the Lenders.
     SECTION 8.05. Lenders’ Representations and Warranties. Each Lender
represents and warrants that it has made its own independent investigation of
the financial condition and affairs of Borrower in connection with the Advances
hereunder and that it has made and shall continue to make its own appraisal of
the creditworthiness of Borrower and the Collateral. The Collateral Agent shall
have no duty or responsibility, either initially or on a continuing basis, to
make any such investigation or any such appraisal on behalf of the Lenders or to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before

- 36 -



--------------------------------------------------------------------------------



 



the making of the Advances or at any time or times thereafter, and the
Collateral Agent shall have no responsibility with respect to the accuracy of or
the completeness of any information provided to the Lenders.
     SECTION 8.06. Right to Indemnity. Each Lender (other than the CP Rate
Lender), in proportion to its Pro Rata Share, severally agrees to indemnify the
Collateral Agent, to the extent that the Collateral Agent shall not have been
reimbursed by Borrower, for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements, whether incurred in a third party
action or in an action to enforce this agreement or any other Transaction
Document) or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Collateral Agent in exercising its
powers, rights and remedies or performing its duties hereunder or under the
other Transaction Documents or otherwise in its capacity as the Collateral Agent
in any way relating to or arising out hereof or the other Transaction Documents;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Collateral Agent’s gross negligence
or willful misconduct. If any indemnity furnished to the Collateral Agent for
any purpose shall, in the opinion of the Collateral Agent, be insufficient or
become impaired, the Collateral Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished; provided, in no event shall this sentence require any
Lender to indemnify the Collateral Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s Pro Rata Share thereof; and provided further, this
sentence shall not be deemed to require any Lender to indemnify the Collateral
Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence.
     SECTION 8.07. Successor Collateral Agent. The Collateral Agent may resign
at any time by giving thirty (30) days’ prior written notice thereof to the
Lenders and Borrower. Upon any such notice of resignation, the Required Lenders
shall have the right, upon five Business Days’ notice to Borrower, to appoint a
successor Collateral Agent (and, failing such appointment, the retiring
collateral agent may appoint a successor collateral agent among the Lenders or
any other financial institution on behalf of the Lenders). Upon the acceptance
of any appointment as the Collateral Agent hereunder by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent and the retiring Collateral Agent shall promptly (a) transfer
to such successor Collateral Agent all sums, Securities and other items of
Collateral held under the Transaction Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Collateral Agent under the Transaction Documents,
and (b) execute and deliver to such successor Collateral Agent such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Transaction Documents, whereupon
such retiring Collateral Agent shall be discharged from its duties and
obligations hereunder. After any retiring Collateral Agent’s resignation
hereunder as the Collateral Agent, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Collateral Agent hereunder.

- 37 -



--------------------------------------------------------------------------------



 



     SECTION 8.08. Collateral.
          (a) Collateral Agent under Collateral Documents. Each Secured Party
hereby further authorizes the Collateral Agent, on behalf of and for the benefit
of Secured Parties, to be the agent for and representative of the Secured
Parties with respect to the Collateral and the Transaction Documents. Subject to
Section 9.10, without further written consent or authorization from any Secured
Party, the Collateral Agent may execute any documents or instruments necessary
in connection with a sale or disposition of assets permitted by this Agreement,
release any Lien encumbering any item of Collateral that is the subject of such
sale or other disposition of assets or to which Required Lenders have otherwise
consented.
          (b) Right to Realize on Collateral. Anything contained in any of the
Transaction Documents to the contrary notwithstanding, Borrower, the Collateral
Agent and each Secured Party hereby agree that (i) no Secured Party shall have
any right individually to realize upon any of the Collateral, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Collateral Agent, on behalf of the Secured Parties in
accordance with the terms hereof, and (ii) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, the Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Collateral Agent at such sale or other
disposition.
ARTICLE VIII A
FACILITY AGENT
     SECTION 8A.01. Appointment. KEF is hereby appointed the Facility Agent
hereunder and under the other Transaction Documents and each Lender hereby
authorizes the Facility Agent to act as its agent in accordance with the terms
hereof and the other Transaction Documents. The Facility Agent hereby agrees to
act upon the express conditions contained herein and the other Transaction
Documents, as applicable. The provisions of this Article VIIIA are solely for
the benefit of the Facility Agent and the Lenders and Borrower nor any Affiliate
thereof (except, in each case, with respect to Section 8A.03 hereof) shall have
any rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, the Facility Agent shall act
solely as an agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for Borrower or any Affiliate thereof.
     SECTION 8A.02. Powers and Duties. Each Lender irrevocably authorizes the
Facility Agent to take such action on such Lender’s behalf and to exercise such
powers, rights and remedies hereunder and under the other Transaction Documents
as are specifically delegated or granted to the Facility Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. The Facility Agent shall have only those

- 38 -



--------------------------------------------------------------------------------



 



duties and responsibilities that are expressly specified herein and in the other
Transaction Documents. The Facility Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees. The
Facility Agent shall not have, by reason hereof or any of the other Transaction
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Transaction Documents, expressed or implied, is intended to
or shall be so construed as to impose upon the Facility Agent any obligations in
respect hereof or any of the other Transaction Documents except as expressly set
forth herein or therein. Notwithstanding the foregoing, the Facility Agent shall
not have the power or authority to sign any document in the name of any Lender.
     SECTION 8A.03. General Immunity.
          (a) No Responsibility for Certain Matters. The Facility Agent shall
not be responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or of any other
Transaction Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by the Facility Agent to the Lenders or by
or on behalf of Borrower to the Facility Agent or any Lender in connection with
the Transaction Documents and the transactions contemplated thereby or for the
financial condition or business affairs of Borrower or any other Person liable
for the payment of any Obligations, nor shall the Facility Agent be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the
Transaction Documents or as to the use of the proceeds of the Advances or as to
the existence or possible existence of any Event of Default. Anything contained
herein to the contrary notwithstanding, the Facility Agent shall not have any
liability arising from confirmations of the amount of outstanding Advances or
the component amounts thereof.
          (b) Exculpatory Provisions. Neither the Facility Agent nor any of its
officers, partners, directors, employees or agents shall be liable to the
Lenders for any action taken or omitted by the Facility Agent under or in
connection with any of the Transaction Documents except to the extent caused by
the Facility Agent’s gross negligence or willful misconduct. The Facility Agent
shall be entitled to refrain from any act or the taking of any action (including
the failure to take an action) in connection herewith or any of the other
Transaction Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder unless and until the Facility Agent shall
have received instructions in respect thereof from the Required Lenders and,
upon receipt of such instructions from the Required Lenders, the Facility Agent
shall be entitled to act or (where so instructed) refrain from acting, or to
exercise such power, discretion or authority, in accordance with such
instructions. Without prejudice to the generality of the foregoing, (i) the
Facility Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Borrower or its
Affiliates), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against the
Facility Agent as a result of the Facility Agent acting or (where so instructed)
refraining from

- 39 -



--------------------------------------------------------------------------------



 



acting hereunder or any of the other Transaction Documents in accordance with
the instructions of the Required Lenders.
          (c) Delegation of Duties. The Facility Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Transaction Document by or through any one or more sub-agents
appointed by the Facility Agent. The Facility Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 8A.03 and of Section 8A.06 shall apply to any
Affiliates of the Facility Agent and shall apply to their respective activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as the Facility Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 8A.03 and of Section 8A.06 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Facility Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against Borrower
and the Lenders, (ii) such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such sub-agent shall
only have obligations to the Facility Agent and not to Borrower, Lender or any
other Person and none of Borrower, any Lender or any other Person shall have any
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent.
     SECTION 8A.04. Facility Agent Entitled to Act as Lender. The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, the Facility Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the
Advances, the Facility Agent shall have the same rights and powers hereunder as
any other Lender and may exercise the same as if it were not performing the
duties and functions delegated to it hereunder, and the term “Lender” shall,
unless the context clearly otherwise indicates, include the Facility Agent in
its individual capacity. Any Facility Agent and its Affiliates may accept
deposits from, lend money to, own securities of and generally engage in any kind
of banking, trust, financial advisory or other business with Borrower or any of
its Affiliates as if it were not performing the duties specified herein, and may
accept fees and other consideration from Borrower for services in connection
herewith and otherwise without having to account for the same to the Lenders.
     SECTION 8A.05. Lenders’ Representations and Warranties. Each Lender
represents and warrants that it has made its own independent investigation of
the financial condition and affairs of Borrower in connection with the Advances
hereunder and that it has made and shall continue to make its own appraisal of
the creditworthiness of Borrower and the Collateral. The Facility Agent shall
have no duty or responsibility, either initially or on a continuing basis, to
make any such investigation or any such appraisal on behalf of the Lenders or to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before

- 40 -



--------------------------------------------------------------------------------



 



the making of the Advances or at any time or times thereafter, and the Facility
Agent shall have no responsibility with respect to the accuracy of or the
completeness of any information provided to the Lenders.
     SECTION 8A.06. Right to Indemnity. Each Lender (other than the CP Rate
Lender), in proportion to its Pro Rata Share, severally agrees to indemnify the
Facility Agent, to the extent that the Facility Agent shall not have been
reimbursed by Borrower, for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements, whether incurred in a third party
action or in an action to enforce this agreement or any other Transaction
Document) or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Facility Agent in exercising its powers,
rights and remedies or performing its duties hereunder or under the other
Transaction Documents or otherwise in its capacity as the Facility Agent in any
way relating to or arising out hereof or the other Transaction Documents;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Facility Agent’s gross negligence
or willful misconduct. If any indemnity furnished to the Facility Agent for any
purpose shall, in the opinion of the Facility Agent, be insufficient or become
impaired, the Facility Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify the Facility Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s Pro Rata Share thereof; and provided further, this sentence shall not
be deemed to require any Lender to indemnify the Facility Agent against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.
     SECTION 8A.07. Successor Facility Agent. The Facility Agent may resign at
any time by giving thirty (30) days’ prior written notice thereof to the
Lenders, Borrower and the Paying Agent. Upon any such notice of resignation, the
Required Lenders shall have the right, upon five Business Days’ notice to
Borrower, to appoint a successor Facility Agent (and, failing such appointment,
the retiring facility agent may appoint a successor facility agent among the
Lenders or any other financial institution on behalf of the Lenders). Upon the
acceptance of any appointment as the Facility Agent hereunder by a successor
Facility Agent, that successor Facility Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Facility Agent and the retiring Facility Agent shall promptly (a) transfer to
such successor Facility Agent all sums, Securities and other items of Collateral
held under the Transaction Documents, together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Facility Agent under the Transaction Documents, and
(b) execute and deliver to such successor Facility Agent such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Facility Agent
of the security interests created under the Transaction Documents, whereupon
such retiring Facility Agent shall be discharged from its duties and obligations
hereunder. After any retiring Facility Agent’s resignation hereunder as the
Facility Agent, the provisions of this Article VIIIA shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Facility Agent
hereunder.

- 41 -



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
     SECTION 9.01. Costs, Expenses and Taxes. Borrower agrees to pay on demand
all costs and expenses of the Facility Agent, the Collateral Agent, the Paying
Agent, the Custodian, the Back-up Servicer, the Lenders and their respective
Affiliates in connection with the negotiation, preparation, execution, delivery,
administration and amendment of all documents to be delivered subsequent to the
Closing Date pursuant to this Agreement, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for such Persons with
respect thereto and with respect to advising such Persons as to their respective
rights and remedies under this Agreement, and Borrower agrees to pay all costs
and expenses of the Facility Agent, the Collateral Agent, the Paying Agent, the
Custodian, the Back-up Servicer, the Lenders and their respective Affiliates, if
any (including reasonable counsel fees and expenses), in connection with the
enforcement of this Agreement and the other documents to be delivered hereunder.
In addition, Borrower agrees to pay any and all stamp and other taxes (other
than any income or franchise or similar taxes, or any interest or penalties with
respect thereto payable by any Person other than Borrower or an Affiliate
thereof) and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, any Support
Agreements and any documents to be delivered hereunder, and Borrower agrees to
indemnify the Lenders against any liabilities with respect to or resulting from
any delay in paying or omission to pay such taxes and fees.
     SECTION 9.02. Assignments; Participations.
          (a) Generally. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of the Lenders and permitted
assigns of Borrower, the Collateral Agent and the Facility Agent. None of
Borrower’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by Borrower without the prior written consent of all of
the Lenders. nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of the Facility Agent, Collateral Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement; provided, LEAF Funding and LEAF III shall be third party
beneficiaries of all provisions of this Agreement with respect to the Borrower
and are entitled to enforce the provisions hereof against the Facility Agent,
the Collateral Agent, and the Lenders as if each were a party hereto.
          (b) Register. Borrower, the Facility Agent, the Collateral Agent and
the Lenders shall deem and treat the Persons listed as the Lenders in the
Register as the holders and owners of the corresponding Commitments and Advances
listed therein for all purposes hereof, and no assignment or transfer of any
such Commitment or Advance shall be effective, in each case, unless and until
recorded in the Register following receipt of an Assignment Agreement effecting
the assignment or transfer thereof, in each case, as provided in
Section 9.02(d). Each

- 42 -



--------------------------------------------------------------------------------



 



assignment shall be recorded in the Register on the Business Day the Assignment
Agreement is received by the Facility Agent, if received by 12:00 noon New York
City time, and on the following Business Day if received after such time, prompt
notice thereof shall be provided to Borrower and a copy of such Assignment
Agreement shall be maintained. The date of such recordation of a transfer shall
be referred to herein as the “Assignment Effective Date”. Any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Advances.
          (c) Right to Assign. Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its
Commitment or Advances owing to it or other Obligations (provided, pro rata
assignments shall not be required, but each such assignment shall be of a
uniform, and not varying, percentage of all rights and obligations under and in
respect of any Advance and any related Commitment):
     (i) to any Person meeting the criteria of clause (i) of the definition of
the term of “Eligible Assignee” (and the Lender shall give prompt notice
thereafter to Borrower and the Facility Agent); and
     (ii) to any Person meeting the criteria of clause (ii) of the definition of
the term of “Eligible Assignee” and consented to by each of Borrower and the
Facility Agent (such consent not to be (x) unreasonably withheld or delayed or,
(y) in the case of Borrower, required at any time an Event of Default shall have
occurred and then be continuing); provided, further each such assignment
pursuant to this Section 9.02(c)(ii) shall be in an aggregate amount of not less
than $1,000,000 (or such lesser amount as may be agreed to by Borrower and the
Facility Agent or as shall constitute the aggregate amount of the Commitments
and Advances of the assigning Lender) with respect to the assignment of the
Commitments and Advances.
          (d) Mechanics. Assignments and assumptions of Advances and Commitments
pursuant to clause (c)(ii) above shall only be effected by execution and
delivery to the Facility Agent of an Assignment Agreement. Assignments made
pursuant to the foregoing provision shall be effective as of the Assignment
Effective Date. In connection with all assignments there shall be delivered to
the Facility Agent such forms, certificates or other evidence, if any, with
respect to United States federal income tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver pursuant to
Section 2.11(c)
          (e) Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Advances, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Advances, as the case
may be; and (iii) it will make or invest in, as the case may be, its Commitments
or Advances for its own account in the ordinary course of its business and
without

- 43 -



--------------------------------------------------------------------------------



 



a view to distribution of such Commitments or Advances within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 9.02, the disposition
of such Commitments or Advances or any interests therein shall at all times
remain within its exclusive control).
          (f) Effect of Assignment. Subject to the terms and conditions of this
Section 9.02, as of the Assignment Effective Date (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Advances and Commitments as reflected in the Register and
shall thereafter be a party hereto and a “Lender” for all purposes hereof;
(ii) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned to the assignee, relinquish its rights
and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date); provided, anything contained in any of the
Transaction Documents to the contrary notwithstanding, such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder; (iii) the Commitments shall be
modified to reflect the Commitment of such assignee and any Commitment of such
assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to the Facility Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Commitments and/or
outstanding Advances of the assignee and/or the assigning Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with clauses (b) through (f) of this Section 9.02 shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (g).
          (g) Participations. Each Lender shall have the right at any time to
sell one or more participations to any Person (other than Borrower or any of its
Affiliates) in all or any part of its Commitments, Advances or in any other
Obligation; provided, such participant agrees to be subject to Section 2.08 as
though it were a Lender.
          (h) Certain Other Assignments and Participations. In addition to any
other assignment or participation permitted pursuant to this Section 9.02, any
Lender may assign and/or pledge all or any portion of its Advances, the other
Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender, including, without limitation, to any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors and any operating circular issued by such Federal Reserve Bank;
provided, no Lender, as between Borrower and such Lender, shall be relieved of
any of its obligations hereunder as a result of any such assignment and pledge,
and provided further, in no event shall the applicable Federal Reserve Bank,
pledgee or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.
          (i) Electronic Signatures, Etc. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic

- 44 -



--------------------------------------------------------------------------------



 



signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     SECTION 9.03. Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of an Event of Default if such action is taken or
condition exists.
     SECTION 9.04. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Advance. Notwithstanding
anything herein or implied by law to the contrary, the agreements of Borrower
set forth in Sections 2.09(c), 2.10, 2.11, 9.01, 9.16, 9.18 and 9.19, and the
agreements of the Lenders set forth in Sections 2.04, 8.03(b), 8.06, 9.18 and
9.l9 shall survive the payment of the Advances and the termination hereof.
     SECTION 9.05 Marshalling; Payments Set Aside. Neither the Collateral Agent
nor any Lender shall be under any obligation to marshal any assets in favor of
Borrower or any other Person or against or in payment of any or all of the
Obligations. To the extent that Borrower makes a payment or payments to the
Facility Agent or the Lenders (or to the Facility Agent, on behalf of the
Lenders), or the Collateral Agent or the Lenders enforce any security interests
or exercise their rights of setoff, and such payment or payments or the proceeds
of such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.
     SECTION 9.06. Obligations Several; Independent Nature of the Lenders’
Rights. The obligations of the Lenders hereunder are several and no Lender shall
be responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Transaction Document, and no action
taken by the Lenders pursuant hereto or thereto, shall be deemed to constitute
the Lenders as a partnership, an association, a joint venture or any other kind
of entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.
     SECTION 9.07. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

- 45 -



--------------------------------------------------------------------------------



 



     SECTION 9.08. Governing Law, Jurisdiction, Consent to Service of Process,
Waiver of Jury Trial.
          (a) Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, EXCEPT FOR SECTIONS 5-1401 AND 5- 1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW AND TO THE EXTENT THAT THE PERFECTION OF THE
INTERESTS OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, IN
THE COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK.
          (b) Jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally submits to the nonexclusive jurisdiction of any New York State
court or federal court of the United States sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, and each of the parties hereto hereby irrevocably
and unconditionally (i) agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, such federal court and (ii) waives the defense of an
inconvenient forum. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
          (c) Consent to Service of Process. Each party to this Agreement
irrevocably consents to service of process by personal delivery, certified mail,
postage prepaid or overnight courier. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.
          (d) WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER OR RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN),
ACTIONS OF ANY OF THE PARTIES HERETO OR ANY OTHER RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.
     SECTION 9.09. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Collateral Agent or any Lender, any
right, remedy, interest, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy,
interest, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, interest, power or
privilege. Except as expressly otherwise provided herein, the rights, remedies,
interests, powers and

- 46 -



--------------------------------------------------------------------------------



 



privileges herein provided are cumulative and not exhaustive of any rights,
remedies, interests, powers and privileges provided by law.
     SECTION 9.10. Amendments, Waivers and Consents.
          (a) Required Lenders’ Consent. Subject to the additional requirements
of Section 9.10(b), no amendment, modification, termination or waiver of any
provision of the Transaction Documents, or consent to any departure by Borrower
therefrom, shall in any event be effective without the written concurrence of
the Required Lenders; provided, (i) no such amendment shall be effective without
the prior written consent of LEAF Funding and LEAF III if the effect of such
amendment has or would reasonably be expected to have a material adverse effect
on the third party beneficiary rights of LEAF Funding or LEAF III hereunder and
(ii) no such amendment shall be effective without the prior written consent of
U.S. Bank National Association and/or the Back-up Servicer, as applicable, if
the effect of such amendment has or would reasonably be expected to have a
material adverse effect on their respective rights hereunder.
          (b) Facility Agent Consent. No amendment, modification, termination or
waiver of any provision of the Transaction Documents, or consent to any
departure by Borrower therefrom, shall amend, modify, terminate or waive any
provision of Article IX as the same applies to the Facility Agent, or any other
provision hereof as the same applies to the rights or obligations of the
Facility Agent, in each case without the consent of the Facility Agent.
          (c) Execution of Amendments, etc. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given. No notice to or demand on Borrower in any case shall entitle
Borrower to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 9.10 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by Borrower, on
Borrower.
     SECTION 9.11. Severability. If any provision hereof is deemed void or
unenforceable in any jurisdiction, such voiding or unenforceability shall not
affect the validity or enforceability of such provision in any other
jurisdiction or any other provision hereof in such or any other jurisdiction.
     SECTION 9.12. Notices: Electronic Communications.
          (a) Notices. Except where telephonic instructions or notices are
specifically authorized, all notices, demands, instructions and other
communications required or permitted under this Agreement shall be in writing
and shall be personally delivered or sent by first class or express mail, in
each case, with postage prepaid, national overnight courier service, hand
delivery or by facsimile transmission or other electronic communication device
capable of transmitting or creating a written record and shall be deemed to be
given for purposes of this Agreement on the day that the writing is delivered or
sent to its intended recipient. Unless otherwise specified in a notice sent or
delivered in accordance with the provisions of this Section 9.12, notices,
demands, instructions and other communications in writing shall be given to or
made upon a party at its Notice Office, and, in the case of telephonic
instructions or notices, by calling the telephone number indicated for the party
at its Notice Office.

- 47 -



--------------------------------------------------------------------------------



 



     (b) Electronic Communications.
     (i) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Collateral
Agent and the Facility Agent, provided, the foregoing shall not apply to notices
to any Lender pursuant to Article II if such Lender has notified the Collateral
Agent and the Facility Agent that it is incapable of receiving notices under
such Section by electronic communication.
     (ii) The Collateral Agent, the Facility Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
     (iii) Unless the Collateral Agent or the Facility Agent otherwise
prescribes, (A) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided, if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient, and
(B) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (A) of notification that such
notice or communication is available and identifying the website address
therefor.
     (iv) Borrower understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the Collateral Agent or the
Facility Agent.
     (v) Any Approved Electronic Communications are provided “as is” and “as
available”. Neither the Collateral Agent, the Facility Agent nor any of their
respective officers, directors, employees, agents, advisors or representatives
(the “Agent Affiliates”) warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications and each expressly disclaims liability for
errors or omissions in the Approved Electronic Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects is made by the Agent
Affiliates in connection with the Approved Electronic Communications.

- 48 -



--------------------------------------------------------------------------------



 



     (vi) Borrower, the Lenders, the Facility Agent and the Collateral Agent
agree that the Collateral Agent and the Facility Agent may, but shall not be
obligated to, store any Approved Electronic Communications in accordance with
their respective customary document retention procedures and policies.
     SECTION 9.13. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original, and all of which
taken together shall constitute one and the same agreement.
     SECTION 9.14. Termination. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until the later of the repayment in full
of Borrower’s Obligations and the termination of all Commitments hereunder.
     SECTION 9.15. Servicing. Borrower, the Collateral Agent and the Lenders
each consent to the appointment of the Servicer to service the Collateral
pursuant to the Servicing Agreement and each of them agrees to take such actions
as the Servicer reasonably requests and to execute and deliver such instruments
as may reasonably be requested by the Servicer in order to effectuate the
purposes and carry out the terms of the Servicing Agreement.
     SECTION 9.16. Indemnification; Certain Waivers.
          (a) Without limiting any other rights that any of the Indemnified
Parties may have hereunder or under any applicable law, Borrower hereby agrees
to indemnify the Indemnified Parties from and against any and all Indemnified
Amounts, whether direct, indirect or consequential, as a result of or arising
from or relating to or in connection with any of the following:
     (i) the reliance by any of the Indemnified Parties on any representation or
warranty made by Borrower under this Agreement that was incorrect in any respect
when made or deemed made;
     (ii) any breach by Borrower of any of its obligations under this Agreement
or any other Transaction Document;
     (iii) any claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not any Indemnified Party is a party thereto;
     (iv) any commingling by Borrower of Collections with other funds of
Borrower or any of its Affiliates; or
     (v) any breach by Borrower of any obligation under, or any violation by
Borrower of any Requirement of Law with respect to, any Purchased Contract;
provided, however, that Borrower shall not have any obligation to any
Indemnified Party pursuant to this Section 9.16 for any of the foregoing
(x) caused by the gross negligence or willful misconduct of such Indemnified
Party as determined by a final judgment of a court of

- 49 -



--------------------------------------------------------------------------------



 



competent jurisdiction or (y) that arise out of facts and circumstances related
to the Purchased Contracts occurring prior to the Effective Date. To the extent
that the undertaking to indemnify, pay and hold harmless set forth in this
Section 9.16 may be unenforceable because it is violative of any law or public
policy, Borrower shall contribute the maximum portion which it is permitted to
pay and satisfy under applicable law, to the payment and satisfaction of all
Indemnified Amounts incurred by the Indemnified Parties.
          (b) Each Indemnified Party shall use reasonable efforts to notify
Borrower in advance of making any claim under this Section 9.16. Any Indemnified
Amounts due under this Section 9.16 shall be payable when incurred and, in any
event, within ten (10) Business Days of submission of a claim by the Indemnified
Party. This Section 9.16 shall survive the payment of all amounts otherwise due
under this Agreement.
          (c) To the extent permitted by applicable law, Borrower shall not
assert, and Borrower hereby waives, any claim against each Lender, the Facility
Agent, the Collateral Agent, the Paying Agent, the Custodian, the Back-up
Servicer and their respective Affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, arising
out of, as a result of, or in any way related to, this Agreement or any
Transaction Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Advance or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and Borrower hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.
     SECTION 9.17. Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law, shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Advances made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Advances made hereunder are repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, Borrower shall pay to the
Collateral Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and Borrower to conform strictly
to any applicable usury laws. Accordingly, if any Lender contracts for, charges,
or receives any consideration which constitutes interest in excess of the
Highest Lawful Rate, then any such excess shall be cancelled automatically and,
if previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Advances made hereunder or be refunded to Borrower.

- 50 -



--------------------------------------------------------------------------------



 



     SECTION 9.18. No Proceedings.
          (a) The Facility Agent, the Collateral Agent and each Lender covenants
and agrees that it shall not institute against, or join any other Person in
instituting against, or knowingly or intentionally encourage or cooperate with
any other Person in instituting against, Borrower any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States for one year and a day after the latest maturing Note has been
paid.
          (b) Each of Borrower, the Facility Agent, the Collateral Agent and
each Lender hereby agrees that it shall not institute or join any other Person
in instituting against, or knowingly or intentionally encourage or cooperate
with any other Person in instituting against, any CP Rate Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, for one year
and a day after the latest maturing commercial paper note, medium term note or
other debt security issued by such CP Rate Lender is paid.
          (c) The provisions of this Section shall survive termination of this
Agreement.
     SECTION 9.19. No Recourse.
          (a) The obligations of each CP Rate Lender under this Agreement, or
any other agreement, instrument, document or certificate executed or delivered
or issued by such CP Rate Lender or any officer thereof are solely the
corporate, limited liability company or partnership obligations of such CP Rate
Lender. No recourse shall be had for the payment of any fee or other
obligations, instrument, document or certificate executed and delivered or
issued by any CP Rate Lender or any officer thereof in connection therewith,
against any stockholder, limited partner, employee, officer, director or
incorporator of any CP Rate Lender.
          (b) Each of Borrower, the Facility Agent, the Collateral Agent and
each Lender hereby irrevocably waives all right of setoff that it may have under
contract (including this Agreement), applicable law or otherwise with respect to
any funds or monies of any CP Rate Lender at any time held by or in the
possession of such Person.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, the obligations of the CP Rate Lender under this Agreement shall be
payable by the CP Rate Lender and shall constitute a claim (as defined in
Section 101 of Title 11 of the United States Bankruptcy Code) against the CP
Rate Lender solely to the extent of funds received by the CP Rate Lender in
respect of this Agreement. In addition, no recourse shall be had against CP Rate
Lender for the payment of any amounts constituting fees, a reimbursement for
expenses or indemnities hereunder (collectively, “Expense Claims”), and such
Expense Claims shall not constitute a claim against the CP Rate Lender (as
defined in Section 101 of Title 11 of the United States Bankruptcy Code), unless
or until CP Rate Lender has received amounts sufficient to pay such Expense
Claims pursuant to this Agreement and such amounts are not required to pay the
commercial paper and any other outstanding indebtedness of such CP Rate Lender;
provided, however, that nothing in this Section shall affect the rights of any
Secured Party as a secured party with respect to the Collateral.

- 51 -



--------------------------------------------------------------------------------



 



          (d) The provisions of this Section and the parties’ respective
obligations under this Section shall survive termination of this Agreement.
     SECTION 9.20. Intent of the Parties.
     The Borrower has structured the Transaction Documents with the intention
that the Advances with respect to the Notes and the obligations of the Borrower
hereunder will be treated under United States federal, and applicable state,
local and foreign tax law as debt (the “Intended Tax Treatment”). The Borrower,
LEAF III, the Facility Agent and the Lenders agree to file no tax return, or
take any action, inconsistent with the Intended Tax Treatment. Each assignee and
each participant acquiring an interest in Advances hereunder, by its acceptance
of such assignment or participation, agrees to comply with the immediately
preceding sentence.

- 52 -



--------------------------------------------------------------------------------



 



[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.

                  LEAF III B SPE, LLC, as Borrower    
 
           
 
  By:   /s/ Miles Herman    
 
           
 
  Name:   Miles Herman    
 
  Title:   President, COO    
 
                KEY EQUIPMENT FINANCE INC., as the Facility Agent and Collateral
Agent    
 
           
 
  By:   /s/ Andrew G. Mesches    
 
           
 
  Name:   Andrew G. Mesches    
 
  Title:   Senior Vice President    
 
                U.S. BANK NATIONAL ASSOCIATION, as the Paying Agent    
 
           
 
  By:   /s/ Diane L. Reynolds    
 
           
 
  Name:   Diane L. Reynolds    
 
  Title:   Vice President    
 
                RELATIONSHIP FUNDING COMPANY, LLC,
as a CP Rate Lender    
 
           
 
  By:   /s/ R. Scott Chisholm    
 
           
 
  Name:   R. Scott Chisholm    
 
  Title:   Authorized Signer    

Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



APPENDIX A
TO LOAN AND SECURITY AGREEMENT
Commitments

                              Pro Lender   Commitment   Rata Share
RFC
  $ 131,425,392.23       100 %
Total
  $ 131,425,392.23       100 %

Total Commitments as of the Closing Date: $131,425,392.23.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTE

$131,425,392.23   May 30, 2008
New York, New York

FOR VALUE RECEIVED, LEAF III B SPE, LLC, a Delaware limited liability company
(“Borrower”), promises to pay Relationship Funding Company, LLC (“Payee”) or its
assigns, on each day set forth for a payment hereunder under the Priority of
Payments (as defined in the Loan Agreement referred to below), the lesser of
(a) One Hundred Thirty One Million Four Hundred Twenty Five Thousand Three
Hundred Ninety Two Dollars and Twenty Three Cents ($131,425,392.23) and (b) the
unpaid principal amount of all Advances made by Payee to Borrower under the Loan
Agreement referred to below.
Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Loan and
Security Agreement, dated as of the date hereof (as it may be amended,
supplemented or otherwise modified, the “Loan Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Borrower, Payee, the other Lenders party thereto, U.S. Bank
National Association, as Paying Agent, and Key Equipment Finance Inc., a
Michigan corporation, as Facility Agent and Collateral Agent.
This Note is a “Note” and is issued pursuant to and entitled to the benefits of
the Loan Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Advances evidenced hereby
were made and are to be repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States in same day funds in accordance with the terms
of the Loan Agreement. Payee hereby agrees, by its acceptance hereof, that
before disposing of this Note or any part hereof it will make a notation hereon
of all principal payments previously made hereunder and of the date to which
interest hereon has been paid; provided, the failure to make a notation of any
payment made on this Note shall not limit or otherwise affect the obligations of
Borrower hereunder with respect to payments of principal of or interest on this
Note.
This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Loan Agreement.
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK, EXCEPT FOR CONFLICT OF LAWS
PROVISIONS WHICH WOULD APPLY THE LAWS OF ANY OTHER JURISDICTION.
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to

 



--------------------------------------------------------------------------------



 



be, due and payable in the manner, upon the conditions and with the effect
provided in the Loan Agreement.
The terms of this Note are subject to amendment only in the manner provided in
the Loan Agreement.
No reference herein to the Loan Agreement and no provision of this Note or the
Loan Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Loan Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

                  LEAF III B SPE, LLC    
 
           
 
  By:   /s/ Miles Herman    
 
           
 
  Name:   Miles Herman    
 
  Title:   President, COO    

 



--------------------------------------------------------------------------------



 



TRANSACTIONS
ON
NOTE

                      Amount of                 Advance   Amount of  
Outstanding         Made This   Principal Paid   Principal Balance   Notation
Date   Date   This Date   This Date   Made By
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption Agreement (the “Assignment”) is dated as of
the Effective Date set forth below and is entered into by and between the Person
named as the Assignor herein (the “Assignor”) and the Person named as the
Assignee herein (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Loan Agreement identified below (as
it may be amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the attached
Standard Terms and Conditions and the Loan Agreement, as of the Effective Date
inserted by the Facility Agent as contemplated below, the interest in and to all
of the Assignor’s rights and obligations under the Loan Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Loan
Agreement, without representation or warranty by the Assignor.

     
1. Assignor:
   
 
                                           
 
   
2. Assignee:
   
 
                                             [and is an Affiliate/Related Fund1]
 
   
3. Borrower:
  LEAF III B SPE, LLC, a Delaware limited liability company
 
   
4. Facility Agent and Collateral Agent:
  KEY EQUIPMENT FINANCE INC., as the facility agent and collateral agent under
the Loan Agreement
 
   
5. Loan Agreement:
  The Loan and Security Agreement, dated as of May 30, 2008, by and among LEAF
III B SPE, LLC, a Delaware limited liability company, the Lenders party thereto
from time to time, U.S. Bank National Association, as Paying Agent, and Key
Equipment Finance Inc., as Facility Agent and Collateral Agent.

 

1   Select as applicable

 



--------------------------------------------------------------------------------



 



6. Assigned Interest:

                  Aggregate Amount of   Amount of         Commitment/Advances  
Commitment/Advances   Percentage Assigned of Facility Assigned   for all Lenders
  Assigned   Commitment/Advances2                                         3  
$                                          
$                                          
                                        %
                                          
$                                          
$                                          
                                        %
                                          
$                                          
$                                          
                                        %

Effective Date:                                         , 20___[ TO BE INSERTED
BY FACILITY AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
7. Notice and Wire Instructions:

     
[NAME OF ASSIGNOR]
  [NAME OF ASSIGNEE]
 
   
Notices:
  Notices:

                 
 
               
 
               
 
               
 
               
 
                 
 
  Attention:       Attention:    
 
  Telecopier:       Telecopier:    
 
                with a copy to:                           with a copy to:
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
  Attention:       Attention:    
 
  Telecopier:       Telecopier:    
 
                Wire Instructions:                           Wire Instructions:
   

 

2   Set forth, to at least 9 decimals, as a percentage of the
Commitment/Advances of all Lenders thereunder.   3  
Fill in the appropriate terminology for the types of facilities under the Loan
Agreement that are being assigned under this Assignment (e.g. “CP Rate
Commitment” or “LIBO Rate Commitment”.)

2



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment are hereby agreed to:

              ASSIGNOR     [NAME OF ASSIGNOR]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            ASSIGNEE     [NAME OF ASSIGNEE]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

[Consented to and]4 Accepted:

          KEY EQUIPMENT FINANCE INC., as Facility Agent    
 
       
By:
       
Name:
 
 
   
Title:
       
 
        [Consented to:]5    
 
        LEAF III B SPE, LLC    
 
       
By:
       
 
       
Name:
       
Title:
       

 

4   To be added only if the consent of the Facility Agent is required by the
terms of the Loan Agreement.   5   To be added only if the consent of the
Borrower is required by the terms of the Loan Agreement.

3



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

1.   Representations and Warranties.

  1.1   Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.     1.2   Assignee. The
Assignee (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
to consummate the transactions contemplated hereby and to become a Lender under
the Loan Agreement, (ii) it is an Eligible Assignee under the Loan Agreement,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Loan
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
to purchase the Assigned Interest on the basis of which it has made such
analysis and decision, and (v) if it is a Non-US Lender, attached to the
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Loan Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Facility
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at that time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.

2.   Payments. All payments with respect to the Assigned Interests shall be made
on the Effective Date as follows:

4



--------------------------------------------------------------------------------



 



  2.1   Unless notice to the contrary is delivered to the Lender from the
Facility Agent, payment to the Assignor by the Assignee in respect of the
Assigned Interest shall include such compensation to the Assignor as may be
agreed upon by the Assignor and the Assignee with respect to all unpaid interest
which has accrued on the Assigned Interest to but excluding the Effective Date.
On and after the applicable Effective Date, the Assignee shall be entitled to
receive all interest paid or payable with respect to the Assigned Interest,
whether such interest accrued before or after the Effective Date.

3.   General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to conflict of laws principles thereof.   4.   No Proceedings

  4.1   The Assignee covenants and agrees that it shall not institute against,
or join any other Person in instituting against, or knowingly or intentionally
encourage or cooperate with any other Person in instituting against, Borrower
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States for one year and a day after the latest maturing
Note has been paid.     4.2   The Assignee hereby agrees that it shall not
institute or join any other Person in instituting against, or knowingly or
intentionally encourage or cooperate with any other Person in instituting
against, [Assignor or] any CP Rate Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or other proceeding under any
federal or state bankruptcy or similar law, for one year and a day after the
latest maturing commercial paper note, medium term note or other debt security
issued by such entity is paid.

5.   No Recourse

  5.1   The Assignee hereby covenants and agrees that the obligations of each CP
Rate Lender under this Agreement, or any other agreement, instrument, document
or certificate executed or delivered or issued by such CP Rate Lender or any
officer thereof are solely the corporate, limited liability company or
partnership obligations of such CP Rate Lender and that no recourse shall be had
for the payment of any fee or other obligations, instrument, document or
certificate executed and delivered or issued by any CP Rate Lender or any
officer thereof in connection therewith, against any

5



--------------------------------------------------------------------------------



 



      stockholder, limited partner, employee, officer, director or incorporator
of any CP Rate Lender.

  5.2   Assignee hereby irrevocably waives all right of setoff that it may have
under contract (including this Agreement), applicable law or otherwise with
respect to any funds or monies of any CP Rate Lender at any time held by or in
the possession of such Person.     5.3   The Assignee hereby covenants and
agrees that notwithstanding anything to the contrary contained in this
Agreement, the obligations of any CP Rate Lender under the Loan Agreement shall
be payable by the CP Rate Lender and shall constitute a claim (as defined in
Section 101 of Title 11 of the United States Bankruptcy Code) against the CP
Rate Lender solely to the extent of funds received by the CP Rate Lender in
respect of the Loan Agreement, and that no recourse shall be had against any
such CP Rate Lender for the payment of any amounts constituting fees, a
reimbursement for expenses or indemnities hereunder (collectively, “Expense
Claims”), and such Expense Claims shall not constitute a claim against the CP
Rate Lender (as defined in Section 101 of Title 11 of the United States
Bankruptcy Code), unless or until CP Rate Lender has received amounts sufficient
to pay such Expense Claims pursuant to this Agreement and such amounts are not
required to pay the commercial paper and any other outstanding indebtedness of
such CP Rate Lender; provided, however, that nothing in this Section shall
affect the rights of any Secured Party as a secured party with respect to the
Collateral.

6.   The provisions of Section 4 and Section 5 of this Assignment shall survive
termination of the Loan Agreement and this Assignment.

[Remainder of page intentionally left blank]

6